Exhibit 10.1

 

[g262831kg01i001.jpg]

7015 Albert Einstein Drive
Columbia, Maryland 21046
Phone:  443.545.1800
Fax:  443.545.1701

www.Osiris.com

 

October 5, 2007

 

Friedli Corporate Finance, Inc.

Freigutstrasse 5

8002 Zurich

Switzerland

Facsimile No.: +41 (1) 283 29 01

 

This letter of agreement (the “Agreement”) sets forth the understanding and
agreement by and between Friedli Corporate Finance, Inc., a Belize corporation
(“FCF”), and Osiris Therapeutics, Inc., a Delaware corporation (“Osiris”), with
regard to the commitment on the part of FCF to purchase or to cause others to
purchase (FCF or such other purchasers, individually, a “Purchaser” and
collectively, the “Purchasers”), from time to time, up to $30,000,000 in the
aggregate (the “Commitment”) of shares of common stock, par value $0.001 per
share, of Osiris (“Common Stock”), or promissory notes of Osiris (“Notes”).  To
that end, and with the intention on the part of each party hereto that the other
rely on undertakings, agreements and commitments of the other hereunder, FCF and
Osiris do agree as follows:


1.             OSIRIS SHALL HAVE THE RIGHT HEREUNDER FROM TIME TO TIME TO
DELIVER WRITTEN NOTICE TO FCF SETTING FORTH THE PORTION OF THE COMMITMENT THAT
OSIRIS REQUESTS (SUCH NOTICE HEREIN REFERRED TO AS AN “ADVANCE NOTICE” AND THE
PORTION OF THE COMMITMENT REQUESTED THEREUNDER AN “ADVANCE”).  ANY ADVANCE
NOTICE SHALL BE GIVEN PURSUANT TO THE TERMS HEREOF WITHIN ONE YEAR FROM AND
AFTER THE DATE HEREOF (THE “COMMITMENT PERIOD”).  IN NO EVENT SHALL THE
AGGREGATE AMOUNT OF ALL ADVANCES ACTUALLY MADE HEREUNDER EXCEED THE COMMITMENT. 
FCF SHALL THEREUPON FULFILL THE COMMITMENT TO THE EXTENT OF THE ADVANCE NOTICE
AND PURCHASE, OR CAUSE OTHER PURCHASERS TO PURCHASE, COMMON STOCK OR NOTES
CORRESPONDING THERETO, SUBJECT TO AND OTHERWISE IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT.


2.             AN ADVANCE NOTICE SHALL BE DEEMED DELIVERED ON (I) THE DATE IT IS
RECEIVED BY FACSIMILE OR OTHERWISE BY FCF IF SUCH NOTICE IS RECEIVED PRIOR TO
12:00 NOON PREVAILING EASTERN TIME ON ANY DAY DURING WHICH THE NASDAQ GLOBAL
MARKET SHALL BE OPEN FOR BUSINESS (A “TRADING DAY”), OR (II) THE IMMEDIATELY
SUCCEEDING TRADING DAY IF IT IS RECEIVED BY FACSIMILE OR OTHERWISE AFTER 12:00
NOON PREVAILING EASTERN TIME ON A TRADING DAY OR ANY TIME ON ANY DAY WHICH IS
NOT A TRADING DAY.  NO ADVANCE NOTICE MAY BE DEEMED DELIVERED ON A DAY THAT IS
NOT A TRADING DAY.  WITHIN THIRTY (30) CALENDAR DAYS AFTER THE RECEIPT BY FCF OF
AN ADVANCE NOTICE (OR BY 12:00 NOON PREVAILING EASTERN TIME ON THE IMMEDIATELY
FOLLOWING TRADING DAY IF SUCH DATE IS NOT OTHERWISE A TRADING DAY), FCF SHALL
ADVISE OSIRIS IN A WRITING AS TO HOW MUCH OF THE ADVANCE WILL BE SATISFIED
THROUGH THE PURCHASE BY THE PURCHASERS OF NOTES, WITH THE UNDERSTANDING AND
AGREEMENT THAT THE REMAINING PORTION OF THE ADVANCE SHALL BE SATISFIED THROUGH
THE PURCHASE BY THE PURCHASERS OF COMMON STOCK (SUCH NOTICE BEING HEREIN
REFERRED TO AS THE “ALLOCATION NOTICE”).  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, OSIRIS SHALL NOT HAVE THE RIGHT TO REQUEST AN ADVANCE IF THE
ISSUANCE BY OSIRIS OF THE FULL NUMBER OF SHARES OF

1


--------------------------------------------------------------------------------



FRIEDLI CORPORATE FINANCE, INC.


OCTOBER 5, 2007


PAGE 2


COMMON STOCK ISSUABLE IN CONNECTION WITH SUCH ADVANCE WOULD, TOGETHER WITH ALL
SHARES OF COMMON STOCK PREVIOUSLY ISSUED UNDER THIS AGREEMENT, LIKELY EXCEED
2,893,750 SHARES (WHICH IS NO MORE THAN 9.99% OF THE TOTAL OUTSTANDING SHARES OF
COMMON STOCK OF OSIRIS AS OF THE DATE OF THIS AGREEMENT).


3.             THE PER SHARE PURCHASE PRICE FOR EACH SHARE OF COMMON STOCK TO BE
PURCHASED BY PURCHASERS HEREUNDER SHALL BE EQUAL TO THE AVERAGE OF THE CLOSING
BID PRICE OF THE COMMON STOCK ON THE NASDAQ GLOBAL MARKET OVER THE TEN (10)
TRADING DAYS IMMEDIATELY PRECEDING THE CLOSING DATE CORRESPONDING TO A
PARTICULAR ADVANCE NOTICE, AS REASONABLY DETERMINED BY OSIRIS; PROVIDED,
HOWEVER, THAT THE PURCHASE PRICE APPLICABLE TO SHARES OF COMMON STOCK ACQUIRED
BY PETER FRIEDLI, INDIVIDUALLY, OR ANY OF HIS AFFILIATES (INCLUDING FCF), SHALL
IN ANY EVENT BE EQUAL TO AN AMOUNT NOT LESS THAN THE GREATER OF: (I) THE MOST
RECENT CONSOLIDATED CLOSING BID PRICE (AS DEFINED BY APPLICABLE NASDAQ RULES) AS
OF 4:00 P.M. PREVAILING EASTERN TIME PRIOR TO THE TIME AT WHICH A BINDING
AGREEMENT IS ESTABLISHED IN RESPECT OF THE PURCHASE OF THE SHARES OF COMMON
STOCK HEREUNDER IN RESPONSE TO A PARTICULAR ADVANCE NOTICE, AS REASONABLY
DETERMINED BY OSIRIS (THE “NASDAQ DETERMINATION DATE”); AND (II) THE BOOK VALUE
PER SHARE OF OSIRIS’S COMMON STOCK AS OF THE NASDAQ DETERMINATION DATE.  THE
PARTIES HERETO ACKNOWLEDGE THAT THE DATE HEREOF MAY BE THE DATE ON WHICH, FOR
NASDAQ PURPOSES, A BINDING AGREEMENT IS DEEMED TO HAVE BEEN ESTABLISHED UNDER
THE NASDAQ RULES, AND IF SUCH IS DETERMINED TO BE THE CASE, THEN THE  NASDAQ
DETERMINATION DATE SHALL BE THE DATE OF THE MOST RECENT CONSOLIDATED CLOSING BID
PRICE, PRIOR TO THE DATE AND TIME HEREOF.  NOTES SHALL BE PURCHASED AT PAR, THAT
IS, THE PURCHASE PRICE FOR EACH NOTE SHALL BE EQUAL TO THE PRINCIPAL AMOUNT
REFLECTED ON THE FACE OF EACH SUCH NOTE.  IN NO EVENT SHALL THERE BE MORE THAN
THIRTY-FIVE (35) DIFFERENT PERSONS OR ENTITIES CONSTITUTING PURCHASERS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF OSIRIS, SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD.


4.             THE PURCHASE AND SALE OF THE COMMON STOCK AND NOTES AS
CONTEMPLATED BY THE ADVANCE NOTICE AND THE ALLOCATION NOTICE SHALL BE
CONSUMMATED AT A CLOSING WHICH SHALL OCCUR ON THE TRADING DAY AFTER THE
ALLOCATION NOTICE IS GIVEN (THE “CLOSING DATE”).  AT THE CLOSING, WHICH SHALL
OCCUR AT A LOCATION DESIGNATED BY OSIRIS, OSIRIS SHALL DELIVER TO FCF (OR
PROVIDE FOR THE DELIVERY OF) SHARES OF COMMON STOCK, REPRESENTING THAT PORTION
OF THE ADVANCE TO BE APPLIED TO THE PURCHASE OF COMMON STOCK, AND NOTES
REPRESENTING THAT PORTION OF THE ADVANCE TO BE APPLIED TO THE PURCHASE OF NOTES,
AS CONTEMPLATED HEREBY AND CORRESPONDING TO THE ALLOCATION NOTICE AND
CORRESPONDING SUBSCRIPTION AGREEMENTS (AS DEFINED BELOW).  IN ADDITION, AT OR
PRIOR TO THE CLOSING DATE, EACH PURCHASER SHALL EXECUTE AND DELIVER TO OSIRIS,
AND FCF SHALL CAUSE EACH PURCHASER TO EXECUTE AND DELIVER TO OSIRIS, A
SUBSCRIPTION AGREEMENT IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT A IN
THE CASE OF THE PURCHASERS PURCHASING COMMON STOCK, OR EXHIBIT B IN THE CASE OF
THE PURCHASERS PURCHASING NOTES (EACH, A “SUBSCRIPTION AGREEMENT”), UPON WHICH
OSIRIS WILL RELY IN THE ISSUANCE TO THE CORRESPONDING PURCHASER OF COMMON STOCK
AND/OR NOTES HEREUNDER.  IN ADDITION, ON OR PRIOR TO THE CORRESPONDING CLOSING
DATE, EACH OF OSIRIS AND FCF SHALL DELIVER, OR IN THE CASE OF FCF SHALL CAUSE
THE PURCHASERS TO DELIVER, TO THE OTHER ALL DOCUMENTS, INSTRUMENTS AND WRITINGS
REQUIRED OR OTHERWISE REASONABLY CONTEMPLATED TO BE DELIVERED BY EITHER OF THEM
PURSUANT TO THIS AGREEMENT IN ORDER TO IMPLEMENT AND AFFECT THE TRANSACTIONS
CONTEMPLATED HEREBY.  PAYMENT OF THE ADVANCE PURSUANT HERETO SHALL BE BY WIRE
TRANSFER TO THE ACCOUNT DESIGNATED BY OSIRIS IN THE ADVANCE NOTICE.  PHYSICAL
DELIVERY OF CERTIFICATES EVIDENCING THE COMMON STOCK OR THE NOTES SHALL OCCUR
WITHIN TEN (10) CALENDAR DAYS

2


--------------------------------------------------------------------------------



FRIEDLI CORPORATE FINANCE, INC.


OCTOBER 5, 2007


PAGE 3


AFTER THE CLOSING DATE.  CERTIFICATES AND NOTES SHALL BE ISSUED IN SUCH AMOUNTS
AND IN THE NAMES OF THE PURCHASERS, CORRESPONDING TO THE RESPECTIVE SUBSCRIPTION
AGREEMENTS, AND SHALL BEAR A RESTRICTIVE LEGEND AND OTHERWISE CORRESPOND TO THE
TERMS AND PROVISIONS SET FORTH IN THE SUBSCRIPTION AGREEMENT THEREFOR.


5.             FCF ACKNOWLEDGES THAT, PURSUANT TO EACH SUBSCRIPTION AGREEMENT,
EACH INVESTOR WILL BE REQUIRED TO MAKE CERTAIN REPRESENTATIONS AND WARRANTIES TO
OSIRIS, AND FCF FURTHER ACKNOWLEDGES THAT THE SECURITIES TO BE PURCHASED
PURSUANT HERETO SHALL BE PURCHASED BY EACH PURCHASER FOR ITS OWN ACCOUNT, FOR
INVESTMENT AND WITHOUT ANY VIEW TO THE DISTRIBUTION, ASSIGNMENT OR RESALE TO
OTHERS OR FRACTIONALIZATION IN WHOLE OR IN PART THEREOF.


6.             FCF AGREES AND UNDERSTANDS THAT THE PLACEMENT OF THE COMMON STOCK
AND NOTES AS CONTEMPLATED HEREBY, TO THE PURCHASERS SHALL BE UNDERTAKEN OUTSIDE
OF THE UNITED STATES TO NON-U.S. PERSONS IN COMPLIANCE WITH BOTH REGULATION S
(“REGULATION S”) UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), AND THE REQUIREMENTS OF REGULATION D UNDER THE ACT.  TO THAT END, FCF
DOES HEREBY REPRESENT, WARRANT, COVENANT AND AGREE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, AS TO THE MATTERS SET FORTH ON EXHIBIT C
ATTACHED HERETO AND INCORPORATED HEREIN BY THIS REFERENCE.  CORRESPONDINGLY,
OSIRIS HEREBY REPRESENTS, WARRANTS, COVENANTS AND AGREES AS TO THE MATTERS SET
FORTH ON EXHIBIT D ATTACHED HERETO AND INCORPORATED HEREIN BY THIS REFERENCE.


7.             ANY NOTES TO BE ACQUIRED PURSUANT HERETO SHALL REPRESENT THE
UNSECURED OBLIGATION OF OSIRIS, SHALL BEAR INTEREST, ON THE PRINCIPAL BALANCE
OUTSTANDING THEREUNDER FROM TIME TO TIME, AT THE FLOATING AND FLUCTUATING PER
ANNUM RATE OF INTEREST EQUAL AT ALL TIMES TO THE SUM OF THE LIBOR INDEX (AS
DEFINED IN THE FORM OF NOTE ATTACHED HERETO AS EXHIBIT B) PLUS FOUR PERCENT (4%)
PER ANNUM, ADJUSTED MONTHLY, WITH SEMI-ANNUAL PAYMENTS OF ACCRUED INTEREST
ONLY.  THE PRINCIPAL BALANCE OF THE NOTES SHALL BE DUE AND PAYABLE IN FULL ON
THE THIRD YEAR ANNIVERSARY OF THE DATE THEREOF.  THE NOTES SHALL BE IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT E AND INCORPORATED HEREIN BY
THIS REFERENCE.


8.             THERE SHALL BE NO BINDING OBLIGATION ON THE PART OF OSIRIS
HEREUNDER OR UNDER ANY SUBSCRIPTION AGREEMENT UNLESS AND UNTIL FCF SHALL HAVE
EXECUTED AND DELIVERED, OR CAUSED TO BE EXECUTED AND DELIVERED, TO OSIRIS OR ITS
DESIGNEE AT CLOSING IN ACCORDANCE WITH THE TERMS HEREOF A CORRESPONDING
SUBSCRIPTION AGREEMENT IN ALL MATERIAL RESPECTS IN THE FORM OF SUBSCRIPTION
AGREEMENT ATTACHED HERETO.  IN NO EVENT, HOWEVER, WILL OSIRIS HAVE ANY
OBLIGATION HEREUNDER TO ACCEPT A SUBSCRIPTION AGREEMENT IF TO DO SO WOULD CAUSE
OSIRIS TO VIOLATE OR BREACH, OR RESULT IN THE VIOLATION OR BREACH BY OSIRIS OF,
ANY STATUTE, RULE, REGULATION, EXECUTIVE ORDER, DECREE, RULING OR INJUNCTION,
BINDING UPON OR OTHERWISE APPLICABLE TO OSIRIS, INCLUDING WITHOUT LIMITATION ANY
RULE OR REGULATION OF THE NASDAQ GLOBAL MARKET OR ANY MARKET OR EXCHANGE UPON
WHICH THE COMMON STOCK OR ANY OTHER SECURITIES OF OSIRIS ARE THEN BEING TRADED,
OR IF SUCH ACCEPTANCE WOULD OTHERWISE RESULT IN A  VIOLATION OR BREACH BY OSIRIS
OF ANY CONTRACT OR AGREEMENT TO WHICH IT IS A PARTY OR BOUND, OR HAVE A MATERIAL
ADVERSE EFFECT UPON OSIRIS OR ITS BUSINESS, IN EACH CASE AS REASONABLY
DETERMINED BY OSIRIS.


9.             THE RIGHT OF OSIRIS TO DELIVER AN ADVANCE NOTICE AND THE
OBLIGATION OF FCF HEREUNDER TO ACQUIRE, OR TO CAUSE THE PURCHASERS TO ACQUIRE,
COMMON STOCK OR NOTES HEREUNDER IS

3


--------------------------------------------------------------------------------



FRIEDLI CORPORATE FINANCE, INC.


OCTOBER 5, 2007


PAGE 4


SUBJECT TO THE FULFILLMENT BY OSIRIS ON THE DATE OF DELIVERY OF SUCH ADVANCE
NOTICE, AND ON THE APPLICABLE CLOSING DATE, OF EACH OF THE FOLLOWING CONDITIONS:


(I)            OSIRIS SHALL PERFORM, SATISFY AND COMPLY IN ALL MATERIAL ASPECTS
WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED OF IT BY THIS AGREEMENT.


(II)           NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER, DECREE, RULING OR
INJUNCTION SHALL BE ENACTED, ENTERED, PROMULGATED OR ENDORSED BY ANY COURT OF
GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT PROHIBITS OR DIRECTLY OR
ADVERSELY AFFECTS ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND NO
PROCEEDING SHALL BE COMMENCED THAT MAY HAVE THE AFFECT OF PROHIBITING OR
ADVERSELY AFFECTING ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(III)          THE TRADING OF THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY
THE SEC OR THE NASDAQ GLOBAL MARKET.  THE ISSUANCE OF THE SHARES OF COMMON STOCK
AT THE APPLICABLE CLOSING, IF ANY, SHALL NOT VIOLATE THE SHAREHOLDER APPROVAL
REQUIREMENTS OF THE NASDAQ GLOBAL MARKET OR SUCH OTHER MARKET UPON WHICH THE
COMMON STOCK IS THEN TRADED; AND OSIRIS SHALL NOT HAVE RECEIVED ANY NOTICE
THREATENING THE CONTINUED LISTING OF THE COMMON STOCK ON THE NASDAQ GLOBAL
MARKET, WHICH SHALL NOT HAVE BEEN WITHDRAWN.


10.           THIS AGREEMENT SHALL BE GOVERNED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPALS OF
CONFLICTS OF LAWS.  NEITHER THIS AGREEMENT NOR THE RIGHTS OF OSIRIS HEREUNDER
MAY BE ASSIGNED TO ANY OTHER PERSON.  OSIRIS MAY TERMINATE THIS AGREEMENT UPON
FIFTEEN (15) DAYS’ WRITTEN NOTICE TO FCF.  ANY NOTICES, CONSENTS, WAIVERS OR
OTHER COMMUNICATIONS REQUIRED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST
BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY, (II) UPON RECEIPT WHEN SENT BY FACSIMILE, OR (III) TWO
DAYS AFTER DEPOSIT WITH AN INTERNATIONALLY RECOGNIZED CARRIER SERVICE (E.G.
DHL), IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  THE
ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS ARE ALL AS SET FORTH
HEREINABOVE.


11.           IF FOR ANY REASON THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
ARE NOT CONSUMMATED, EACH OF THE PARTIES HERETO SHALL KEEP CONFIDENTIAL ANY
INFORMATION OBTAINED FROM ANY OTHER PARTY (EXCEPT INFORMATION PUBLICLY AVAILABLE
ON SUCH PARTY’S DEMAND PRIOR TO THE DATE HEREOF, AND EXCEPT AS REQUIRED BY COURT
ORDER) AND SHALL PROMPTLY RETURN TO THE OTHER PARTIES ALL SCHEDULES, DOCUMENTS,
INSTRUMENTS, WORK PAPERS OR OTHER WRITTEN INFORMATION WITHOUT RETAINING COPIES
THEREOF, PREVIOUSLY FURNISHED BY IT AS A RESULT OF THIS AGREEMENT OR IN
CONNECTION HEREWITH.


12.           EACH OF THE PARTIES HERETO REPRESENTS AND HAS HAD NO DEALINGS IN
CONNECTION WITH THIS TRANSACTION WITH ANY FINDER OR BROKER WHO WILL DEMAND
PAYMENT OF ANY FEE OR COMMISSION FROM THE OTHER PARTY.  OSIRIS ON THE ONE HAND,
AND FCF, ON THE OTHER HAND AGREE TO INDEMNIFY THE OTHER AGAINST AND HOLD THE
OTHER HARMLESS FROM ANY AND ALL LIABILITIES TO ANY PERSON CLAIMING BROKERAGE
COMMISSIONS OR FINDER’S FEES ON ACCOUNT OF SERVICES PURPORTED TO HAVE BEEN
RENDERED ON BEHALF OF THE INDEMNIFYING PARTY IN CONNECTION WITH THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.  OSIRIS AGREES TO REIMBURSE FCF FOR ANY
FEES OR EXPENSES REASONABLY INCURRED BY FCF AND DIRECTLY RELATED TO ITS
PERFORMANCE HEREUNDER.

4


--------------------------------------------------------------------------------



FRIEDLI CORPORATE FINANCE, INC.


OCTOBER 5, 2007


PAGE 5


13.           THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT
DOES NOT AFFORD OR PROVIDE TO FCF OR ANY OTHER PERSON OR ENTITY ANY EXCLUSIVE
RIGHT IN RESPECT OF FINANCINGS TO BE UNDERTAKEN BY OSIRIS, DURING THE COMMITMENT
PERIOD OR OTHERWISE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, OSIRIS
EXPRESSLY RESERVES THE RIGHT TO SEEK AND OBTAIN FINANCING FROM OR THROUGH THE
EFFORTS OF OTHERS FROM TIME TO TIME, NOTWITHSTANDING THE EXECUTION, DELIVERY OR
CONTINUED EXISTENCE OF THIS AGREEMENT.


[SIGNATURE PAGE FOLLOWS]

5


--------------------------------------------------------------------------------



FRIEDLI CORPORATE FINANCE, INC.


OCTOBER 5, 2007


PAGE 6


PROVIDED THAT THE FOREGOING TERMS ARE AGREEABLE AND ACCEPTABLE TO OSIRIS, PLEASE
EXECUTE THE ENCLOSED COPY OF THIS LETTER AND RETURN IT TO THE UNDERSIGNED,
WHEREUPON THIS LETTER SHALL CONSTITUTE THE BINDING AND ENFORCEABLE AGREEMENT AS
AMONGST THE PARTIES HERETO.

Very truly yours,

 

 

 

 

OSIRIS THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

  /s/ C. RANDAL MILLS

 

 

 

Name: C. Randal Mills, Ph.D

 

 

Title: President

 

AGREED AND ACCEPTED

as of this 5th day of October, 2007

FRIEDLI CORPORATE FINANCE, INC.

 

 

 

 

 

 

By:

 

  /s/ PETER FRIEDLI

 

 

 

Peter Friedli

 

 

President

 

6


--------------------------------------------------------------------------------


EXHIBIT A

SUBSCRIPTION AGREEMENT - COMMON STOCK

1


--------------------------------------------------------------------------------


OSIRIS THERAPEUTICS, INC.

COMMON STOCK

SUBSCRIPTION DOCUMENTS

2


--------------------------------------------------------------------------------


SUBSCRIPTION INSTRUCTIONS

To subscribe for shares of Osiris Therapeutics, Inc., a prospective investor
must complete the Subscription Documents.  Specifically, a prospective investor
must:

1.                                       Read the Subscription Agreement in its
entirety and confirm that all of the representations and warranties of the
Subscriber are true, complete and correct.

2.                                       Complete, sign and date the Subscriber
Signature Page to the Subscription Agreement on page 11 of the Subscription
Agreement.

3.                                       Complete the Subscriber Information
requested on page 13 of the Subscription Agreement.

4.                                       Fax all of the fully executed
Subscription Documents to:

Osiris Therapeutics, Inc.
Attention:  Chief Financial Officer

Fax:         011-443-545-1710

5.                                       Overnight Courier all of the fully
executed Subscription Documents to:

Osiris Therapeutics, Inc.
7015 Albert Einstein Drive

Columbia, MD  USA  21046

Attention:  Chief Financial Officer

If you have any questions concerning the completion of the Subscription
Documents, please contact (011-443-545-1819).

3


--------------------------------------------------------------------------------


THE SHARES OF COMMON STOCK TO BE ACQUIRED BY THE SUBSCRIBER PURSUANT TO THIS
SUBSCRIPTION AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION, AND MAY NOT BE OFFERED, SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF WITHIN THE UNITED STATES OR TO,
OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON, OTHER THAN DISTRIBUTORS (AS
DEFINED IN REGULATION S PROMULGATED UNDER THE SECURITIES ACT (“REGULATION S”)),
IN THE ABSENCE OF SUCH REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM OR
NOT SUBJECT TO REGISTRATION UNDER THE SECURITIES ACT, AND THE SUBSCRIBER HAS, IF
REQUIRED BY THE COMPANY, DELIVERED AN OPINION OF COUNSEL TO THAT EFFECT.  BY
ENTERING INTO THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER REPRESENTS, AMONG OTHER
THINGS, THAT IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a) OF THE
SECURITIES ACT) AND IS NOT A U.S. PERSON, AND IS ACQUIRING THE COMMON STOCK
PURSUANT HERETO OUTSIDE THE U.S. AND IN ACCORDANCE WITH REGULATION S, AND WILL
NOT ENGAGE IN ANY HEDGING TRANSACTIONS WITH RESPECT TO THE COMMON STOCK OF THE
COMPANY PRIOR TO THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD (AS
DEFINED IN REGULATION S) EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT.

OSIRIS THERAPEUTICS, INC.

SUBSCRIPTION AGREEMENT

Name of Subscriber:

Address of Subscriber:

Number of
Shares of Common Stock:

Purchase Price:                     US$

TO:         Osiris Therapeutics, Inc., a Delaware corporation (the “Company”).

The Subscriber hereby subscribes for and agrees to purchase the number of shares
(the “Shares”) of common stock of the Company, par value $0.001 per share (the
“Common Stock”) specified above in accordance with and subject to the terms,
provisions and conditions set forth herein.  The Subscriber agrees to pay to the
Company $              per Share for a total purchase price (the “Purchase
Price”) equal to the amount set forth above.

4


--------------------------------------------------------------------------------


The Subscriber understands that this Subscription Agreement may be rejected in
whole or in part prior to acceptance at any time for any reason whatsoever by
the Company.  The Subscriber further understands that in the event this
Subscription Agreement is rejected by the Company, the subscription of the
Subscriber herein shall become null and void insofar as rejected.  Upon such
rejection, the Subscriber shall have no further obligations to the Company.


A.            PAYMENT.  IN CONNECTION WITH THIS SUBSCRIPTION AGREEMENT AND
SUBJECT TO ACCEPTANCE BY THE COMPANY, THE SUBSCRIBER HEREBY AGREES WITH THE
COMPANY AS FOLLOWS:


(1)           THE SALE OF THE SHARES OFFERED OR SUBSCRIBED FOR PURSUANT TO THIS
PRIVATE PLACEMENT WILL OCCUR AT A CLOSING TO BE HELD AT A DATE AND TIME
DETERMINED BY THE COMPANY, WHICH DATE WILL NOT BE LATER THAN THE SECOND BUSINESS
DAY IMMEDIATELY FOLLOWING THE ACCEPTANCE BY THE COMPANY OF THIS SUBSCRIPTION
AGREEMENT (THE “CLOSING DATE”).  ON THE CLOSING DATE, THE SUBSCRIBER WILL PAY TO
THE COMPANY THE PURCHASE PRICE IN IMMEDIATELY AVAILABLE FUNDS, BY WIRE TRANSFER
AS DIRECTED BY THE COMPANY.  UPON THE SUBSCRIBER’S PAYMENT IN FULL OF THE
PURCHASE PRICE AS CONTEMPLATED BY THIS PART A(1), THE COMPANY SHALL ISSUE TO THE
SUBSCRIBER THAT NUMBER OF WHOLE SHARES OF COMMON STOCK SUBSCRIBED FOR BY
SUBSCRIBER PURSUANT HERETO.  THE SHARES OF COMMON STOCK ISSUED TO THE SUBSCRIBER
IN CONSIDERATION FOR SUCH PAYMENT SHALL BE VALIDLY ISSUED AND OUTSTANDING, AND
FULLY PAID AND NON-ASSESSABLE.


B.            ACKNOWLEDGMENTS AND COVENANTS.


(1)           THE SUBSCRIBER HEREBY AGREES TO PAY ALL COSTS AND EXPENSES
INCURRED BY OR ON BEHALF OF THE COMPANY, INCLUDING REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS, IN CONNECTION WITH ENFORCING THE SUBSCRIBER’S OBLIGATIONS
UNDER THIS SUBSCRIPTION AGREEMENT IN THE EVENT OF ANY DEFAULT IN RESPECT OF ITS
OBLIGATIONS HEREUNDER.


(2)           UNDER SECTION 1445(E) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), THE COMPANY MUST WITHHOLD TAX WITH RESPECT TO CERTAIN
TRANSFERS OF PROPERTY IF A STOCKHOLDER OF THE COMPANY IS A FOREIGN PERSON.  TO
INFORM THE COMPANY WHETHER WITHHOLDING IS REQUIRED WITH RESPECT TO THE
SUBSCRIBER’S INTEREST IN THE COMPANY, THE SUBSCRIBER SHALL COMPLETE A FORM W-9
OR APPLICABLE FORM W-8.


(3)           THE SUBSCRIBER ACKNOWLEDGES AND AGREES THAT THE SHARES WILL BE
ISSUED SUBJECT TO THE TERMS OF THIS SUBSCRIPTION AGREEMENT AND THAT ANY
CERTIFICATES EVIDENCING THE SHARES WILL BEAR APPROPRIATE LEGENDS TO THAT EFFECT,
INCLUDING A LEGEND IN SUBSTANTIALLY THE FORM SET FORTH ABOVE  AND AS OTHERWISE
PROVIDED PURSUANT HERETO.


C.            REPRESENTATIONS AND WARRANTIES.

Subscriber Representations and Warranties.

The Subscriber warrants, represents and agrees with the Company as follows:


(1)           UPON ACCEPTANCE BY THE COMPANY, THIS SUBSCRIPTION AGREEMENT IS
IRREVOCABLE AND SHALL CONSTITUTE A BINDING COMMITMENT OF THE SUBSCRIBER.

5


--------------------------------------------------------------------------------



(2)           THE PRINCIPAL ADDRESS OF SUBSCRIBER IS OUTSIDE OF THE UNITED
STATES, AND SUBSCRIBER IS NOT A U.S. PERSON AS SUCH TERM IS DEFINED AND USED IN
REGULATION S (“REGULATION S”) PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”).


(3)           AT THE TIME THE “BUY” ORDER WAS ORIGINATED IN RESPECT OF
SUBSCRIBER’S ACQUISITION OF THE SHARES PURSUANT TO THIS SUBSCRIPTION AGREEMENT,
SUBSCRIBER WAS OUTSIDE OF THE U.S., AND SUBSCRIBER IS OUTSIDE THE U.S. AS OF THE
DATE OF THE EXECUTION AND DELIVERY OF THIS SUBSCRIPTION AGREEMENT BY
SUBSCRIBER.  NO OFFER TO ACQUIRE THE SHARES PURSUANT TO THIS SUBSCRIPTION
AGREEMENT OR OTHERWISE TO ACQUIRE COMMON STOCK WAS MADE TO SUBSCRIBER OR ITS
REPRESENTATIVES INSIDE THE U.S..


(4)           SUBSCRIBER IS ACQUIRING THE SHARES FOR HIS/HER/ITS OWN ACCOUNT,
NOT ON BEHALF OR FOR THE ACCOUNT OF ANY U.S. PERSON, AND THE PURCHASE OF THE
SHARES HAS NOT BEEN PRE-ARRANGED WITH A PURCHASER IN THE U.S.


(5)           THE SUBSCRIBER WILL MAKE ALL RESALES OF THE SHARES ONLY OUTSIDE OF
THE UNITED STATES IN COMPLIANCE WITH REGULATION S, OR PURSUANT TO A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.  SPECIFICALLY, SUBSCRIBER WILL NOT RESELL
THE SHARES TO ANY U.S. PERSON OR WITHIN THE UNITED STATES PRIOR TO THE
EXPIRATION OF ONE YEAR (THE “DISTRIBUTION COMPLIANCE PERIOD”), EXCEPT PURSUANT
TO REGISTRATION UNDER THE SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT.


(6)           SUBSCRIBER WILL NOT ENGAGE IN ANY HEDGING TRANSACTIONS WITH
RESPECT TO THE COMMON STOCK OR THE SHARES AT ANY TIME PRIOR TO THE EXPIRATION OF
THE DISTRIBUTION COMPLIANCE PERIOD, EXCEPT IN COMPLIANCE WITH THE SECURITIES
ACT.


(7)           THE COMPANY IS AND WILL BE RELYING ON THE TRUTH AND ACCURACY OF
SUBSCRIBER’S REPRESENTATIONS, WARRANTIES, AGREEMENTS, ACKNOWLEDGEMENTS AND
UNDERSTANDINGS AS SET FORTH HEREIN, IN ORDER TO DETERMINE THE APPLICABILITY OF
SUCH EXEMPTIONS AND THE SUITABILITY OF SUBSCRIBER AND HIS/HER/ITS ACQUISITION OF
THE SHARES.


(8)           SUBSCRIBER HAS BEEN FURNISHED WITH, OR HAS ACQUIRED, COPIES OF ALL
OF THE DOCUMENTS FILED BY THE COMPANY WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION DURING THE TWELVE (12) MONTHS PRIOR TO THE DATE HEREOF, AS
WELL AS ALL OTHER DOCUMENTS MADE AVAILABLE BY THE COMPANY FOR PUBLIC
DISSEMINATION DURING THE SAME PERIOD, INCLUDING, BUT NOT LIMITED TO, PRESS
RELEASES, AND SUBSCRIBER HAS BEEN PROVIDED ALL NECESSARY AND APPROPRIATE
INFORMATION ABOUT THE COMPANY TO MAKE AN INFORMED INVESTMENT DECISION WITH
RESPECT TO THE ACQUISITION OF THIS SHARES.  WITHOUT LIMITING THE FOREGOING, THE
SUBSCRIBER ACKNOWLEDGES THAT AN INVESTMENT IN THE COMPANY INVOLVES SUBSTANTIAL
RISK AND THE SUBSCRIBER MAY LOSE ITS ENTIRE INVESTMENT.


(9)           SUBSCRIBER HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS AND IS CAPABLE OF EVALUATING THE RISKS AND MERITS OF
SUBSCRIBER’S INVESTMENT IN THE COMPANY; SUBSCRIBER HAS BEEN PROVIDED THE
OPPORTUNITY TO MAKE ALL

6


--------------------------------------------------------------------------------



NECESSARY AND APPROPRIATE INQUIRIES OF THE COMPANY REGARDING THE COMPANY’S
BUSINESS AND ASSOCIATED RISKS, AND THE COMPANY HAS COMPLIED WITH ALL SUCH
REQUESTS; AND SUBSCRIBER IS ABLE FINANCIALLY TO BEAR THE RISK OF LOSING
SUBSCRIBER’S FULL INVESTMENT IN THE SHARES.


(10)         THE SHARES ARE BEING ACQUIRED IN A TRANSACTION NOT INVOLVING A
PUBLIC OFFERING WITHIN THE UNITED STATES WITHIN THE MEANING OF THE SECURITIES
ACT, AND SUBSCRIBER UNDERSTANDS THAT THE SHARES HAVE NOT BEEN AND MAY NOT BE,
REGISTERED UNDER THE SECURITIES ACT OR REGISTERED OR QUALIFIED UNDER ANY THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, ARE AND WILL BE “RESTRICTED
SECURITIES” AND CANNOT BE RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE
REGISTERED UNDER THE SECURITIES ACT, AND REGISTERED OR QUALIFIED UNDER ANY OTHER
APPLICABLE SECURITIES LAWS, OR AN EXEMPTION FROM SUCH REGISTRATION AND
QUALIFICATION IS AVAILABLE.  PRIOR TO ANY PROPOSED TRANSFER OF THE SHARES,
SUBSCRIBER SHALL, AMONG OTHER THINGS, GIVE WRITTEN NOTICE TO THE COMPANY OF
SUBSCRIBER’S INTENTION TO EFFECT SUCH TRANSFER, IDENTIFYING THE TRANSFEREE AND
DESCRIBING THE MANNER OF THE PROPOSED TRANSFER AND, IF REQUESTED BY THE COMPANY,
ACCOMPANIED BY (I) INVESTMENT REPRESENTATIONS BY THE TRANSFEREE SIMILAR TO THOSE
MADE BY SUBSCRIBER IN THIS SECTION 10 AND (II) AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT THE PROPOSED TRANSFER MAY BE
EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND WITHOUT REGISTRATION
OR QUALIFICATION UNDER APPLICABLE STATE OR OTHER SECURITIES LAWS.  EACH
CERTIFICATE FOR THE SHARES SHALL BEAR A LEGEND SIMILAR TO THAT SET FORTH ON THE
FIRST PAGE OF THIS SUBSCRIPTION AGREEMENT (INSOFAR AS APPLICABLE) AND OTHERWISE
REFERRING TO REITERATING THE RESTRICTIONS ON TRANSFER AND OTHER TERMS HEREOF
APPLICABLE TO THE SHARES UPON ISSUANCE, AND CONTAINING SUCH OTHER INFORMATION
AND IMPOSING SUCH OTHER RESTRICTIONS AS SHALL BE REASONABLY REQUIRED BY THE
COMPANY.


(11)         SUBSCRIBER UNDERSTANDS THAT NO U.S. FEDERAL OR STATE GOVERNMENT OR
AGENCY HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF OFFERING FOR
SALE OR THE SALE OF THE SHARES.


(12)         SUBSCRIBER ACKNOWLEDGES THAT THERE IS NO RESTRICTION IMPOSED HEREBY
UPON THE COMPANY IN RESPECT OF THE INCURRING BY THE COMPANY OF ADDITIONAL DEBT
OR THE ISSUANCE BY THE COMPANY OF ADDITIONAL DEBT OR EQUITY SECURITIES, OR
OTHERWISE.


(13)         THE SHARES WILL BE PURCHASED FOR THE ACCOUNT OF THE SUBSCRIBER FOR
INVESTMENT ONLY AND NOT WITH A VIEW TO, OR WITH ANY INTENTION OF, A DISTRIBUTION
OR RESALE THEREOF, IN WHOLE OR IN PART, OR THE GRANT OF ANY PARTICIPATION
THEREIN.  THE SUBSCRIBER HAS NOT BEEN ORGANIZED FOR THE SPECIFIC PURPOSE OF
ACQUIRING THE SHARES.  THE SUBSCRIBER ACKNOWLEDGES THAT THE SHARES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT, OR THE SECURITIES OR REAL ESTATE
SYNDICATION LAWS OF ANY STATE OR OTHER JURISDICTION AND CANNOT BE DISPOSED OF
UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE LAWS
OF STATES OR OTHER JURISDICTIONS OR AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.


(14)         THE SUBSCRIBER IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(A) OF SECURITIES AND EXCHANGE COMMISSION REGULATION D, THAT IS (I) IF A
NATURAL PERSON, SUBSCRIBER HAS AN INDIVIDUAL NET WORTH, OR JOINT NET WORTH WITH
THE SUBSCRIBER’S SPOUSE, AT THE TIME OF THE SUBSCRIBER’S PURCHASE IN EXCESS OF 
$1,000,000; (II) IF A CORPORATION,

7


--------------------------------------------------------------------------------



BUSINESS TRUST OR A PARTNERSHIP, SUBSCRIBER WAS NOT FORMED FOR THE SPECIFIC
PURPOSE OF ACQUIRING THE SHARES, AND HAS TOTAL ASSETS IN EXCESS OF $5,000,000.


(15)         THE SUBSCRIBER ACKNOWLEDGES THAT AT NO TIME WAS THE SUBSCRIBER
PRESENTED WITH, OR SOLICITED BY, ANY LEAFLET, PUBLIC PROMOTIONAL MEETING,
NEWSPAPER OR MAGAZINE ARTICLE, RADIO OR TELEVISION ADVERTISEMENT OR ANY OTHER
FORM OF GENERAL ADVERTISING OR GENERAL SOLICITATION WITH RESPECT TO THE COMPANY.


(16)         IF THE SUBSCRIBER IS AN ENTITY, THE SUBSCRIBER IS DULY ORGANIZED
OR, IF A TRUST, DULY ESTABLISHED PURSUANT TO A VALID TRUST INSTRUMENT, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION WHEREIN IT IS
ORGANIZED AND HAS THE POWER AND AUTHORITY TO CARRY ON THE ACTIVITIES IN WHICH IT
IS ENGAGED AND TO PURCHASE THE SHARES.  THIS SUBSCRIPTION AGREEMENT AND ANY
OTHER DOCUMENTS EXECUTED AND DELIVERED BY THE SUBSCRIBER IN CONNECTION THEREWITH
OR HEREWITH HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE SUBSCRIBER,
AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE SUBSCRIBER ENFORCEABLE
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


(17)         THE EXECUTION AND DELIVERY OF THIS SUBSCRIPTION AGREEMENT AND ANY
OTHER DOCUMENTS EXECUTED AND DELIVERED BY THE SUBSCRIBER IN CONNECTION HEREWITH
DO NOT, AND THE PERFORMANCE AND CONSUMMATION OF THE TERMS AND TRANSACTIONS SET
FORTH OR CONTEMPLATED THEREIN OR HEREIN WILL NOT, CONTRAVENE OR RESULT IN A
DEFAULT UNDER ANY PROVISION OF EXISTING LAW OR REGULATIONS TO WHICH THE
SUBSCRIBER IS SUBJECT, THE PROVISIONS OF THE TRUST INSTRUMENT, CHARTER, BYLAWS
OR OTHER GOVERNING DOCUMENTS OF THE SUBSCRIBER (IF THE SUBSCRIBER IS AN ENTITY)
OR ANY INDENTURE, MORTGAGE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
SUBSCRIBER IS A PARTY OR BY WHICH IT IS BOUND AND DOES NOT REQUIRE ON THE PART
OF THE SUBSCRIBER ANY APPROVAL, AUTHORIZATION, LICENSE, OR FILING FROM OR WITH
ANY FOREIGN, FEDERAL, STATE OR MUNICIPAL BOARD OR AGENCY WHICH HAS NOT BEEN
OBTAINED.


(18)         THE SUBSCRIBER REPRESENTS AND WARRANTS THAT THE AMOUNTS PAID OR TO
BE PAID BY IT TO THE COMPANY IN RESPECT OF THIS SUBSCRIPTION AGREEMENT WERE NOT
AND ARE NOT DIRECTLY, OR TO THE SUBSCRIBER’S KNOWLEDGE INDIRECTLY, DERIVED FROM
ACTIVITIES THAT CONTRAVENE FEDERAL, STATE OR FOREIGN LAWS AND REGULATIONS,
INCLUDING ANTI-MONEY LAUNDERING AND TERRORIST FINANCING LAWS AND REGULATIONS. 
FEDERAL REGULATIONS AND EXECUTIVE ORDERS ADMINISTERED BY THE U.S. TREASURY
DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) PROHIBIT, AMONG OTHER
THINGS, THE ENGAGEMENT IN TRANSACTIONS WITH, AND THE PROVISION OF SERVICES TO,
CERTAIN FOREIGN COUNTRIES, TERRITORIES, ENTITIES, AND INDIVIDUALS.  THE LISTS OF
OFAC PROHIBITED COUNTRIES, TERRITORIES, PERSONS AND ENTITIES CAN BE FOUND ON THE
OFAC WEBSITE AT WWW.TREAS.GOV/OFAC.


(19)         THE SUBSCRIBER REPRESENTS AND WARRANTS TO, AND AGREES AND COVENANTS
WITH, THE COMPANY, AS OF THE DATE HEREOF AND AS OF THE DATE OF ISSUANCE OF THE
SHARES TO THE SUBSCRIBER, THAT, TO THE BEST OF ITS KNOWLEDGE, NONE OF (I) THE
SUBSCRIBER, (II) ANY PERSON CONTROLLING OR CONTROLLED BY THE SUBSCRIBER, (III)
IF THE SUBSCRIBER IS A PRIVATELY HELD ENTITY, ANY PERSON HAVING A BENEFICIAL
INTEREST IN THE SUBSCRIBER, AND (IV) ANY PERSON FOR WHICH THE SUBSCRIBER IS
ACTING AS AGENT OR NOMINEE IN CONNECTION WITH THIS SUBSCRIPTION AGREEMENT, IS A
COUNTRY, TERRITORY, INDIVIDUAL OR ENTITY NAMED ON THE OFAC LISTS, NOR IS

8


--------------------------------------------------------------------------------



ANY SUCH PERSON OR ENTITY PROHIBITED FROM INVESTING IN THE COMPANY UNDER ANY
OFAC ADMINISTERED SANCTIONS OR EMBARGO PROGRAMS.


(20)         THE SUBSCRIBER AGREES PROMPTLY TO NOTIFY THE COMPANY SHOULD THE
SUBSCRIBER BECOME AWARE OF ANY CHANGE IN THE INFORMATION SET FORTH IN PART (18)
OR PART (19) ABOVE.  THE SUBSCRIBER ACKNOWLEDGES AND AGREES THAT, IF REQUIRED BY
LAW, THE COMPANY MAY BE OBLIGATED TO “FREEZE THE ACCOUNT” OF THE SUBSCRIBER,
EITHER BY PROHIBITING ADDITIONAL INVESTMENTS FROM THE SUBSCRIBER AND/OR
SEGREGATING ASSETS OF THE SUBSCRIBER IN COMPLIANCE WITH GOVERNMENT REGULATIONS
AND, IF REQUIRED BY LAW, THE COMPANY MAY ALSO BE REQUIRED TO REPORT SUCH ACTION
AND TO DISCLOSE THE SUBSCRIBER’S IDENTITY TO OFAC.  THE SUBSCRIBER ALSO
UNDERSTANDS AND AGREES THAT THE COMPANY MAY RELEASE CONFIDENTIAL INFORMATION
ABOUT THE SUBSCRIBER AND, IF APPLICABLE, ANY UNDERLYING BENEFICIAL OWNERS OF THE
SUBSCRIBER, TO LAW ENFORCEMENT AGENCIES TO THE EXTENT NECESSARY TO ENSURE
COMPLIANCE WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS.


(21)         THE COMPANY RESERVES THE RIGHT TO REQUEST SUCH INFORMATION AS IS
NECESSARY TO VERIFY THE IDENTITY OF THE SUBSCRIBER, ANY RELATED PARTY, ANY
INDIVIDUAL OR ENTITY HAVING A BENEFICIAL INTEREST IN, OR SIGNATORY OR OTHER
SIMILAR AUTHORITY OVER, THE SUBSCRIBER AND ANY TRANSFEREE OF THE SHARES, AND MAY
SEEK TO VERIFY SUCH IDENTITY AND THE SOURCE OF FUNDS FOR THE PURCHASE PRICE.


(22)         IF THE SUBSCRIBER IS ACTING AS NOMINEE OR CUSTODIAN FOR ANOTHER
PERSON, ENTITY OR ORGANIZATION IN CONNECTION WITH THE ACQUISITION OF THE SHARES,
THE UNDERSIGNED HAS SO INDICATED ON THE “SUBSCRIBER INFORMATION” PAGE ATTACHED
HERETO.  THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS PART C REGARDING
THE SUBSCRIBER ARE TRUE AND ACCURATE WITH REGARD TO BOTH THE SUBSCRIBER AND THE
PERSON, ENTITY OR OTHER ORGANIZATION FOR WHICH THE UNDERSIGNED IS ACTING AS
NOMINEE OR CUSTODIAN.  THE PERSON, ENTITY OR ORGANIZATION FOR WHICH THE
UNDERSIGNED IS ACTING AS NOMINEE OR CUSTODIAN WILL NOT TRANSFER OR OTHERWISE
DISPOSE OF OR DISTRIBUTE ANY PART OF ITS ECONOMIC OR BENEFICIAL INTEREST IN (OR
ANY OTHER RIGHTS WITH RESPECT TO) THE SHARES WITHOUT COMPLYING WITH ALL OF THE
APPLICABLE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND APPLICABLE LAW, AS IF
SUCH PERSON, ENTITY OR ORGANIZATION WERE A HOLDER OF THE SHARES.  IF THE
UNDERSIGNED IS ACTING AS NOMINEE OR CUSTODIAN FOR ANOTHER PERSON, ENTITY OR
ORGANIZATION, THE UNDERSIGNED AGREES TO PROVIDE SUCH OTHER INFORMATION AS THE
COMPANY MAY REASONABLY REQUEST REGARDING THE UNDERSIGNED AND THE PERSON, ENTITY
OR ORGANIZATION FOR WHICH THE UNDERSIGNED IS ACTING AS NOMINEE OR CUSTODIAN IN
ORDER TO DETERMINE THE ELIGIBILITY OF THE SUBSCRIBER TO PURCHASE THE SHARES.

Company Representations and Warranties.

By accepting the Subscriber’s subscription, the Company warrants, represents and
agrees with the Subscriber as follows:


(A)           THE COMPANY IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING AS A CORPORATION UNDER THE DELAWARE GENERAL CORPORATION LAW, WITH ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED AND TO ISSUE AND SELL THE SHARES IN ACCORDANCE WITH THE TERMS OF THIS
SUBSCRIPTION AGREEMENT.  THIS

9


--------------------------------------------------------------------------------



SUBSCRIPTION AGREEMENT (WHEN ACCEPTED) WILL HAVE BEEN DULY AUTHORIZED, EXECUTED
AND DELIVERED BY THE COMPANY.


(B)           THIS SUBSCRIPTION AGREEMENT IS A LEGALLY BINDING OBLIGATION OF THE
COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THE TERMS HEREOF,
EXCEPT TO THE EXTENT THAT (I) SUCH ENFORCEABILITY IS LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS RELATING TO OR AFFECTING
GENERALLY THE ENFORCEMENT OF CREDITORS’ RIGHTS, AND (II) THE AVAILABILITY OF THE
REMEDY OF SPECIFIC PERFORMANCE OR IN INJUNCTIVE OR OTHER EQUITABLE RELIEF IS
SUBJECT TO THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFORE MAY
BE BROUGHT.


D.            ASSIGNMENT, SURVIVAL, EFFECTIVENESS AND FURTHER INFORMATION.


(1)           THIS SUBSCRIPTION AGREEMENT IS NOT ASSIGNABLE BY EITHER THE
SUBSCRIBER OR THE COMPANY WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY
IN ITS SOLE AND ABSOLUTE DISCRETION.  THIS SUBSCRIPTION AGREEMENT SHALL BE
BINDING UPON THE SUCCESSORS AND ANY PERMITTED ASSIGNS OF THE SUBSCRIBER AND,
WHEN ACCEPTED BY THE COMPANY, SHALL BE BINDING UPON THE SUCCESSORS AND ANY
PERMITTED ASSIGNS OF THE COMPANY.


(2)           ALL OF THE AGREEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES
MADE BY THE SUBSCRIBER IN THIS SUBSCRIPTION AGREEMENT SHALL SURVIVE THE
EXECUTION AND DELIVERY HEREOF.  THE SUBSCRIBER SHALL USE REASONABLE EFFORTS TO
NOTIFY THE COMPANY AND TO DO SO PROMPTLY UPON DISCOVERING THAT ANY OF THE
REPRESENTATIONS OR WARRANTIES MADE HEREIN WERE FALSE WHEN MADE OR HAS, AS A
RESULT OF CHANGES IN CIRCUMSTANCES, BECOME FALSE.  EVERY PROVISION OF THIS
SUBSCRIPTION AGREEMENT IS INTENDED TO BE SEVERABLE, AND IF ANY TERM OR PROVISION
HEREOF IS HELD TO BE ILLEGAL OR INVALID FOR ANY REASON WHATSOEVER, SUCH
ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE VALIDITY OF THE REMAINDER HEREOF.


(3)           THE AGREEMENTS OF THE SUBSCRIBER SET FORTH HEREIN SHALL BECOME
EFFECTIVE AND BINDING UPON THE SUBSCRIBER, WITHOUT RIGHT OF REVOCATION, UPON THE
COMPANY’S ACCEPTANCE OF THIS SUBSCRIPTION AGREEMENT.


E.             MISCELLANEOUS.  UNLESS OTHERWISE INDICATED, THE ADDRESS ON THE
FIRST PAGE OF THIS DOCUMENT IS THE LEGAL RESIDENCE OF THE SUBSCRIBER, AND ALL
OFFERS AND COMMUNICATIONS IN CONNECTION WITH THE OFFERING OF THE SHARES OF
COMMON STOCK SUBSCRIBED TO HEREIN HAVE BEEN CONDUCTED AT SUCH ADDRESS.  THE
SUBSCRIBER, IF A FOREIGN ENTITY, REPRESENTS THAT IT HAS COMPLIED WITH ALL OF THE
LAWS, IF ANY, OF ITS COUNTRY OF RESIDENCE AND INCORPORATION APPLICABLE TO THE
ACQUISITION OF THE SHARES SUBSCRIBED TO HEREIN.


F.             REMEDIES.  THE SUBSCRIBER UNDERSTANDS THE MEANING AND LEGAL
CONSEQUENCES OF ITS COVENANTS, REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN,
AND HEREBY AGREES THAT THE COMPANY MAY RECOVER FROM THE SUBSCRIBER, AND THE
SUBSCRIBER SHALL HOLD THE COMPANY HARMLESS FROM, ANY AND ALL LOSS, DAMAGE OR
LIABILITY DUE TO OR ARISING OUT OF ANY BREACH OF ANY SUCH COVENANT,
REPRESENTATION OR WARRANTY.


G.            COMMUNICATION.  ANY NOTICE, DEMAND, REQUEST OR OTHER COMMUNICATION
WHICH MAY BE REQUIRED OR CONTEMPLATED HEREIN (INCLUDING DELIVERY OF THIS
SUBSCRIPTION AGREEMENT BY AND BETWEEN THE PARTIES HERETO) SHALL BE SUFFICIENTLY
GIVEN OR DELIVERED IF (I) GIVEN EITHER BY

10


--------------------------------------------------------------------------------



FACSIMILE TRANSMISSION (WITH CONFIRMATION OF RECEIPT), BY REPUTABLE OVERNIGHT
DELIVERY SERVICE, POSTAGE PREPAID, OR BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID AND RETURN RECEIPT REQUESTED, TO THE ADDRESS INDICATED HEREIN OR TO SUCH
OTHER ADDRESS AS ANY PARTY HERETO MAY SPECIFY AS PROVIDED HEREIN, OR (II)
DELIVERED PERSONALLY AT SUCH ADDRESS.


H.            APPLICABLE LAW.  THIS SUBSCRIPTION AGREEMENT AND ALL LEGAL
RELATIONS, CLAIMS OR OBLIGATIONS ARISING OUT OF THIS TRANSACTION SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS.


I.              CONFIRMATION OF REPRESENTATIONS; ADDITIONAL INFORMATION.  UPON
REQUEST OF THE COMPANY, THE SUBSCRIBER SHALL CONFIRM THE ACCURACY OF THE
REPRESENTATIONS IN THIS SUBSCRIPTION AGREEMENT TO THE COMPANY AS OF THE CLOSING
DATE AND WILL USE REASONABLE EFFORTS TO NOTIFY THE COMPANY AND TO DO SO PROMPTLY
IF THE SUBSCRIBER BECOMES AWARE THAT SUCH REPRESENTATIONS ARE, AT ANY TIME,
INACCURATE IN ANY RESPECT.  IN ADDITION, THE SUBSCRIBER HEREBY AGREES TO RESPOND
REASONABLY TO REQUESTS TO SUPPLY ANY ADDITIONAL WRITTEN INFORMATION CONCERNING
THE REPRESENTATIONS IN THIS SUBSCRIPTION AGREEMENT THAT THE COMPANY MAY
REASONABLY REQUEST.


J.             INDEMNIFICATION.  THE SUBSCRIBER SHALL INDEMNIFY AND HOLD
HARMLESS THE COMPANY AND ITS AGENTS AND AFFILIATES (COLLECTIVELY, THE
“INDEMNIFIED PERSONS”) FROM AND AGAINST ANY LOSSES, CLAIMS, DAMAGES,
LIABILITIES, COSTS OR EXPENSES TO WHICH ANY OF THEM MAY BECOME SUBJECT ARISING
OUT OF OR BASED UPON ANY FALSE REPRESENTATION OR WARRANTY, OR ANY BREACH OF OR
FAILURE TO COMPLY WITH ANY COVENANT OR AGREEMENT, MADE BY THE SUBSCRIBER IN THIS
SUBSCRIPTION AGREEMENT OR IN ANY OTHER DOCUMENT FURNISHED TO THE COMPANY IN
CONNECTION WITH THE SUBSCRIBER’S INVESTMENT IN THE COMPANY.  THE SUBSCRIBER WILL
REIMBURSE EACH INDEMNIFIED PERSON FOR HIS, HER OR ITS REASONABLE LEGAL AND OTHER
EXPENSES (INCLUDING THE COST OF ANY INVESTIGATION AND PREPARATION) AS THEY ARE
INCURRED IN CONNECTION WITH ANY ACTION, PROCEEDING OR INVESTIGATION ARISING OUT
OF OR BASED UPON THE FOREGOING.  THE INDEMNITY AND REIMBURSEMENT OBLIGATIONS OF
THE SUBSCRIBER UNDER THIS PART K SHALL BE IN ADDITION TO ANY LIABILITY WHICH THE
SUBSCRIBER MAY OTHERWISE HAVE.


K.            GENERAL.  THIS SUBSCRIPTION AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS WITH THE SAME EFFECT AS IF THE PARTIES EXECUTING THE COUNTERPARTS
HAD ALL EXECUTED ONE COUNTERPART.  THIS SUBSCRIPTION AGREEMENT AND THE DOCUMENTS
SPECIFICALLY REFERRED TO HEREIN CONSTITUTE THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AND CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS OF THE PARTIES IN CONNECTION
THEREWITH.  NEITHER THIS SUBSCRIPTION AGREEMENT NOR ANY PROVISION HEREOF MAY BE
WAIVED, MODIFIED, DISCHARGED OR TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY AGAINST WHOM SUCH WAIVER, MODIFICATION, DISCHARGE OR
TERMINATION IS SOUGHT TO BE ENFORCED.  EACH PROVISION OF THIS SUBSCRIPTION
AGREEMENT SHALL BE CONSIDERED SEPARABLE AND IF FOR ANY REASON ANY PROVISION OR
PROVISIONS HEREOF ARE DETERMINED TO BE INVALID AND CONTRARY TO ANY EXISTING OR
FUTURE LAW, SUCH INVALIDITY SHALL NOT IMPAIR THE OPERATION OF OR AFFECT THOSE
PORTIONS OF THIS SUBSCRIPTION AGREEMENT WHICH ARE VALID.

*                              *                             
*                              *                              *

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement to
OSIRIS THERAPEUTICS, INC., Inc. this             day of            , 200   .

 

 

Name of Subscriber:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Hereunto duly authorized

 

 

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Purchase Price:

US$

                                   

 

 

[SUBSCRIBER SIGNATURE PAGE]

12


--------------------------------------------------------------------------------


ACCEPTANCE

Name of Subscriber:                                                          

Purchase Price:        US$                                           

The foregoing Subscription Agreement is hereby accepted upon the terms and
conditions set forth herein.

 

OSIRIS THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Dated:        , 200   

 

 

13


--------------------------------------------------------------------------------


SUBSCRIBER INFORMATION

Name of Subscriber:

 

                                                                               

 

 

 

Type of Entity:

 

                                                                               

 

 

 

Subscriber’s jurisdiction of organization:

 

                                                                               

 

 

(Country and, if applicable, State)

 

 

 

Subscriber’s principal place of business or principal residence:

 


(Country and, if applicable, State)

 

 

 

 

 

 

Mailing address for all written notices:

 

                                                                               
                                                                               
                                                                               
                                                                               

 

 

 

Telephone No.:

 

                                                                               

 

 

 

Social Security or Tax ID No.:

 

                                                                               

 

 

 

Shares of Common Stock:

 

                                                                               

 

 

 

Purchase Price:

 

US$                                                                               

 

14


--------------------------------------------------------------------------------


EXHIBIT B

SUBSCRIPTION AGREEMENT - NOTES

1


--------------------------------------------------------------------------------


OSIRIS THERAPEUTICS, INC.

PROMISSORY NOTE

SUBSCRIPTION DOCUMENTS

2


--------------------------------------------------------------------------------


SUBSCRIPTION INSTRUCTIONS

To subscribe for notes of Osiris Therapeutics, Inc., a prospective investor must
complete the Subscription Documents.  Specifically, a prospective investor must:

1.             Read the Subscription Agreement in its entirety and confirm that
all of the representations and warranties of the Subscriber are true, complete
and correct.

2.             Complete, sign and date the Subscriber Signature Page to the
Subscription Agreement on page 11 of the Subscription Agreement.

3.             Complete the Subscriber Information requested on page 13 of the
Subscription Agreement.

4.             Fax all of the fully executed Subscription Documents to:

Osiris Therapeutics, Inc.

Attention:  Chief Financial Officer

Fax:  011-443-545-1710

5.             Overnight Courier all of the fully executed Subscription
Documents to:

Osiris Therapeutics, Inc.

7015 Albert Einstein Drive

Columbia, MD  USA  21046

Attention:  Chief Financial Officer

If you have any questions concerning the completion of the Subscription
Documents, please contact (011-443-545-1819).

3


--------------------------------------------------------------------------------


THE NOTE TO BE ACQUIRED BY THE SUBSCRIBER PURSUANT TO THIS SUBSCRIPTION
AGREEMENT HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION, AND MAY NOT BE OFFERED, SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF WITHIN THE UNITED STATES OR TO, OR FOR THE
ACCOUNT OR BENEFIT OF, ANY U.S. PERSON, OTHER THAN DISTRIBUTORS (AS DEFINED IN
REGULATION S PROMULGATED UNDER THE SECURITIES ACT (“REGULATION S”)), IN THE
ABSENCE OF SUCH REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM OR NOT
SUBJECT TO REGISTRATION UNDER THE SECURITIES ACT, AND THE SUBSCRIBER HAS, IF
REQUIRED BY THE COMPANY, DELIVERED AN OPINION OF COUNSEL TO THAT EFFECT.  BY
ENTERING INTO THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER REPRESENTS, AMONG OTHER
THINGS, THAT IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a) OF THE
SECURITIES ACT) AND IS NOT A U.S. PERSON, AND IS ACQUIRING THE NOTE PURSUANT
HERETO OUTSIDE THE U.S. AND IN ACCORDANCE WITH REGULATION S, AND WILL NOT ENGAGE
IN ANY HEDGING TRANSACTIONS WITH RESPECT TO THE COMMON STOCK OR NOTES OF THE
COMPANY PRIOR TO THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD (AS
DEFINED IN REGULATION S) EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT.

OSIRIS THERAPEUTICS, INC.

SUBSCRIPTION AGREEMENT

Name of Subscriber:

Address of Subscriber:

Number of
Shares of Common Stock:

Purchase Price:                     US$

TO:         Osiris Therapeutics, Inc., a Delaware corporation (the “Company”).

The Subscriber hereby agrees to loan and advance to Company, and to purchase
from the Company at the Closing provided for hereinbelow, an unsecured
promissory note of the Company (the “Note”) in the original principal sum of
$           (the “Principal Amount”), in substantially the form of promissory
note attached hereto as Exhibit A.

4


--------------------------------------------------------------------------------


The Subscriber understands that this Subscription Agreement may be rejected in
whole or in part prior to acceptance at any time for any reason whatsoever by
the Company.  The Subscriber further understands that in the event this
Subscription Agreement is rejected by the Company, the subscription of the
Subscriber herein shall become null and void insofar as rejected.  Upon such
rejection, the Subscriber shall have no further obligations to the Company.


A.            PAYMENT.  IN CONNECTION WITH THIS SUBSCRIPTION AGREEMENT AND
SUBJECT TO ACCEPTANCE BY THE COMPANY, THE SUBSCRIBER HEREBY AGREES WITH THE
COMPANY AS FOLLOWS:


(1)           THE ISSUANCE OF THE NOTE OFFERED OR SUBSCRIBED FOR PURSUANT HERETO
WILL OCCUR AT A CLOSING TO BE HELD AT A DATE AND TIME DETERMINED BY THE COMPANY,
WHICH DATE WILL NOT BE LATER THAN THE SECOND BUSINESS DAY IMMEDIATELY FOLLOWING
THE ACCEPTANCE BY THE COMPANY OF THIS SUBSCRIPTION AGREEMENT (THE “CLOSING
DATE”), AND WHICH MAY, AT THE OPTION OF THE COMPANY, BE CONCURRENT WITH THE
ACCEPTANCE HEREOF BY THE COMPANY.  ON THE CLOSING DATE, THE SUBSCRIBER WILL PAY
TO THE COMPANY THE PRINCIPAL AMOUNT IN IMMEDIATELY AVAILABLE FUNDS, BY WIRE
TRANSFER AS DIRECTED BY THE COMPANY.  UPON THE SUBSCRIBER’S PAYMENT IN FULL OF
THE PRINCIPAL AMOUNT AS CONTEMPLATED BY THIS PART A(1), THE COMPANY SHALL
DELIVER TO THE SUBSCRIBER THE NOTE, FULLY EXECUTED ON BEHALF OF THE COMPANY.


B.            ACKNOWLEDGMENTS AND COVENANTS.


(1)           THE SUBSCRIBER HEREBY AGREES TO PAY ALL COSTS AND EXPENSES
INCURRED BY OR ON BEHALF OF THE COMPANY, INCLUDING REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS, IN CONNECTION WITH ENFORCING THE SUBSCRIBER’S OBLIGATIONS
UNDER THIS SUBSCRIPTION AGREEMENT IN THE EVENT OF ANY DEFAULT IN RESPECT OF ITS
OBLIGATIONS HEREUNDER.


(2)           UNDER SECTION 1445(E) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), THE COMPANY MUST WITHHOLD TAX WITH RESPECT TO CERTAIN
TRANSFERS OF PROPERTY INVOLVING A FOREIGN PERSON.  TO INFORM THE COMPANY WHETHER
WITHHOLDING IS REQUIRED, THE SUBSCRIBER SHALL COMPLETE A FORM W-9 OR APPLICABLE
FORM W-8.


C.            REPRESENTATIONS AND WARRANTIES.

Subscriber Representations and Warranties.

The Subscriber warrants, represents and agrees with the Company as follows:


(1)           UPON ACCEPTANCE BY THE COMPANY, THIS SUBSCRIPTION AGREEMENT IS
IRREVOCABLE AND SHALL CONSTITUTE A BINDING COMMITMENT OF THE SUBSCRIBER.


(2)           THE PRINCIPAL ADDRESS OF SUBSCRIBER IS OUTSIDE OF THE UNITED
STATES, AND SUBSCRIBER IS NOT A U.S. PERSON AS SUCH TERM IS DEFINED AND USED IN
REGULATION S (“REGULATION S”) PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”).


(3)           AT THE TIME THE “BUY” ORDER WAS ORIGINATED IN RESPECT OF
SUBSCRIBER’S ACQUISITION OF THE NOTE PURSUANT TO THIS SUBSCRIPTION AGREEMENT,
SUBSCRIBER WAS OUTSIDE

5


--------------------------------------------------------------------------------



OF THE U.S., AND SUBSCRIBER IS OUTSIDE THE U.S. AS OF THE DATE OF THE EXECUTION
AND DELIVERY OF THIS SUBSCRIPTION AGREEMENT BY SUBSCRIBER.  NO OFFER TO ACQUIRE
THE NOTE PURSUANT TO THIS SUBSCRIPTION AGREEMENT OR OTHERWISE TO ACQUIRE THE
NOTE WAS MADE TO SUBSCRIBER OR ITS REPRESENTATIVES INSIDE THE U.S.


(4)           SUBSCRIBER IS ACQUIRING THE NOTE FOR HIS/HER/ITS OWN ACCOUNT, NOT
ON BEHALF OR FOR THE ACCOUNT OF ANY U.S. PERSON, AND THE PURCHASE OF THE NOTE
HAS NOT BEEN PRE-ARRANGED WITH A PURCHASER IN THE U.S.


(5)           THE SUBSCRIBER WILL MAKE ALL RESALES OF THE NOTE ONLY OUTSIDE OF
THE U.S. IN COMPLIANCE WITH REGULATION S, OR PURSUANT TO A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.  SPECIFICALLY, SUBSCRIBER WILL NOT RESELL
THE NOTE TO ANY U.S. PERSON OR WITHIN THE UNITED STATES PRIOR TO THE EXPIRATION
OF ONE (1) YEAR (THE “DISTRIBUTION COMPLIANCE PERIOD”), EXCEPT PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT.


(6)           SUBSCRIBER WILL NOT ENGAGE IN ANY HEDGING TRANSACTIONS WITH
RESPECT TO THIS NOTE OR ANY SIMILAR NOTE OF THE COMPANY, OR WITH RESPECT TO THE
COMMON STOCK OF THE COMPANY, AT ANY TIME PRIOR TO THE EXPIRATION OF THE
DISTRIBUTION COMPLIANCE PERIOD, EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT.


(7)           THE COMPANY IS AND WILL BE RELYING ON THE TRUTH AND ACCURACY OF
SUBSCRIBER’S REPRESENTATIONS, WARRANTIES, AGREEMENTS, ACKNOWLEDGEMENTS AND
UNDERSTANDINGS AS SET FORTH HEREIN, IN ORDER TO DETERMINE THE APPLICABILITY OF
SUCH EXEMPTIONS AND THE SUITABILITY OF SUBSCRIBER AND HIS/HER/ITS ACQUISITION OF
THE NOTE.


(8)           SUBSCRIBER HAS BEEN FURNISHED WITH, OR HAS ACQUIRED, COPIES OF ALL
OF THE DOCUMENTS FILED BY THE COMPANY WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION DURING THE TWELVE (12) MONTHS PRIOR TO THE DATE HEREOF, AS
WELL AS ALL OTHER DOCUMENTS MADE AVAILABLE BY THE COMPANY FOR PUBLIC
DISSEMINATION DURING THE SAME PERIOD, INCLUDING, BUT NOT LIMITED TO, PRESS
RELEASES, AND SUBSCRIBER HAS BEEN PROVIDED ALL NECESSARY AND APPROPRIATE
INFORMATION ABOUT THE COMPANY TO MAKE AN INFORMED INVESTMENT DECISION WITH
RESPECT TO THE ACQUISITION OF THIS SHARES.  WITHOUT LIMITING THE FOREGOING, THE
SUBSCRIBER ACKNOWLEDGES THAT THE ACQUISITION OF THE NOTE INVOLVES SUBSTANTIAL
RISK AND THE SUBSCRIBER MAY LOSE ITS ENTIRE INVESTMENT.


(9)           SUBSCRIBER HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS AND IS CAPABLE OF EVALUATING THE RISKS AND MERITS OF
SUBSCRIBER’S ACQUISITION OF THE NOTE; SUBSCRIBER HAS BEEN PROVIDED THE
OPPORTUNITY TO MAKE ALL NECESSARY AND APPROPRIATE INQUIRIES OF THE COMPANY
REGARDING THE COMPANY’S BUSINESS AND ASSOCIATED RISKS, AND THE COMPANY HAS
COMPLIED WITH ALL SUCH REQUESTS; AND SUBSCRIBER IS ABLE FINANCIALLY TO BEAR THE
RISK OF LOSING SUBSCRIBER’S FULL INVESTMENT IN THE NOTE.

6


--------------------------------------------------------------------------------



(10)         THE NOTE IS BEING ACQUIRED IN A TRANSACTION NOT INVOLVING A PUBLIC
OFFERING WITHIN THE UNITED STATES WITHIN THE MEANING OF THE SECURITIES ACT, AND
SUBSCRIBER UNDERSTANDS THAT THE NOTE HAS NOT BEEN AND MAY NOT BE, REGISTERED
UNDER THE SECURITIES ACT OR REGISTERED OR QUALIFIED UNDER ANY THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION, IS AND WILL BE “RESTRICTED SECURITIES”
AND CANNOT BE RESOLD OR OTHERWISE TRANSFERRED UNLESS REGISTERED UNDER THE
SECURITIES ACT, AND REGISTERED OR QUALIFIED UNDER ANY OTHER APPLICABLE
SECURITIES LAWS, OR AN EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION IS
AVAILABLE.  PRIOR TO ANY PROPOSED TRANSFER OF THE NOTE, SUBSCRIBER SHALL, AMONG
OTHER THINGS, GIVE WRITTEN NOTICE TO THE COMPANY OF SUBSCRIBER’S INTENTION TO
EFFECT SUCH TRANSFER, IDENTIFYING THE TRANSFEREE AND DESCRIBING THE MANNER OF
THE PROPOSED TRANSFER AND, IF REQUESTED BY THE COMPANY, ACCOMPANIED BY (I)
INVESTMENT REPRESENTATIONS BY THE TRANSFEREE SIMILAR TO THOSE MADE BY SUBSCRIBER
IN THIS SECTION 10 AND (II) AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY TO
THE EFFECT THAT THE PROPOSED TRANSFER MAY BE EFFECTED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT AND WITHOUT REGISTRATION OR QUALIFICATION UNDER APPLICABLE
STATE OR OTHER SECURITIES LAWS.  THE NOTE SHALL BEAR A LEGEND SIMILAR TO THAT
SET FORTH ON THE FIRST PAGE OF THIS SUBSCRIPTION AGREEMENT (INSOFAR AS
APPLICABLE) AND OTHERWISE REFERRING TO REITERATING THE RESTRICTIONS ON TRANSFER
AND OTHER TERMS HEREOF APPLICABLE TO THE NOTE UPON ISSUANCE, AND CONTAINING SUCH
OTHER INFORMATION AND IMPOSING SUCH OTHER RESTRICTIONS AS SHALL BE REASONABLY
REQUIRED BY THE COMPANY.


(11)         SUBSCRIBER UNDERSTANDS THAT NO U.S. FEDERAL OR STATE GOVERNMENT OR
AGENCY HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE
ACQUISITION BY SUBSCRIBER OF THE NOTE.


(12)         SUBSCRIBER ACKNOWLEDGES THAT THERE IS NO RESTRICTION IMPOSED HEREBY
UPON THE COMPANY IN RESPECT OF THE INCURRING BY THE COMPANY OF ADDITIONAL DEBT
OR THE ISSUANCE BY THE COMPANY OF ADDITIONAL DEBT OR EQUITY SECURITIES, OR
OTHERWISE.


(13)         THE NOTE WILL BE PURCHASED FOR THE ACCOUNT OF THE SUBSCRIBER FOR
INVESTMENT ONLY AND NOT WITH A VIEW TO, OR WITH ANY INTENTION OF, A DISTRIBUTION
OR RESALE THEREOF, IN WHOLE OR IN PART, OR THE GRANT OF ANY PARTICIPATION
THEREIN.  THE SUBSCRIBER HAS NOT BEEN ORGANIZED FOR THE SPECIFIC PURPOSE OF
ACQUIRING THE NOTE.  THE SUBSCRIBER ACKNOWLEDGES THAT THE NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT, OR THE SECURITIES OR REAL ESTATE
SYNDICATION LAWS OF ANY STATE OR OTHER JURISDICTION AND CANNOT BE DISPOSED OF
UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE LAWS
OF STATES OR OTHER JURISDICTIONS OR AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.


(14)         THE SUBSCRIBER IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(A) OF SECURITIES AND EXCHANGE COMMISSION REGULATION D, THAT IS (I) IF A
NATURAL PERSON, SUBSCRIBER HAS AN INDIVIDUAL NET WORTH, OR JOINT NET WORTH WITH
THE SUBSCRIBER’S SPOUSE, AT THE TIME OF THE SUBSCRIBER’S PURCHASE IN EXCESS OF 
$1,000,000; OR (II) IF A CORPORATION, BUSINESS TRUST OR A PARTNERSHIP,
SUBSCRIBER WAS NOT FORMED FOR THE SPECIFIC PURPOSE OF ACQUIRING THE SHARES, AND
HAS TOTAL ASSETS IN EXCESS OF $5,000,000.


(15)         THE SUBSCRIBER ACKNOWLEDGES THAT AT NO TIME WAS THE SUBSCRIBER
PRESENTED WITH, OR SOLICITED BY, ANY LEAFLET, PUBLIC PROMOTIONAL MEETING,
NEWSPAPER OR MAGAZINE

7


--------------------------------------------------------------------------------



ARTICLE, RADIO OR TELEVISION ADVERTISEMENT OR ANY OTHER FORM OF GENERAL
ADVERTISING OR GENERAL SOLICITATION WITH RESPECT TO THE COMPANY.


(16)         IF THE SUBSCRIBER IS AN ENTITY, THE SUBSCRIBER IS DULY ORGANIZED
OR, IF A TRUST, DULY ESTABLISHED PURSUANT TO A VALID TRUST INSTRUMENT, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION WHEREIN IT IS
ORGANIZED AND HAS THE POWER AND AUTHORITY TO CARRY ON THE ACTIVITIES IN WHICH IT
IS ENGAGED AND TO ACQUIRE THE NOTE.  THIS SUBSCRIPTION AGREEMENT AND ANY OTHER
DOCUMENTS EXECUTED AND DELIVERED BY THE SUBSCRIBER IN CONNECTION THEREWITH OR
HEREWITH HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE SUBSCRIBER,
AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE SUBSCRIBER ENFORCEABLE
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


(17)         THE EXECUTION AND DELIVERY OF THIS SUBSCRIPTION AGREEMENT AND ANY
OTHER DOCUMENTS EXECUTED AND DELIVERED BY THE SUBSCRIBER IN CONNECTION HEREWITH
DO NOT, AND THE PERFORMANCE AND CONSUMMATION OF THE TERMS AND TRANSACTIONS SET
FORTH OR CONTEMPLATED THEREIN OR HEREIN WILL NOT, CONTRAVENE OR RESULT IN A
DEFAULT UNDER ANY PROVISION OF EXISTING LAW OR REGULATIONS TO WHICH THE
SUBSCRIBER IS SUBJECT, THE PROVISIONS OF THE TRUST INSTRUMENT, CHARTER, BYLAWS
OR OTHER GOVERNING DOCUMENTS OF THE SUBSCRIBER (IF THE SUBSCRIBER IS AN ENTITY)
OR ANY INDENTURE, MORTGAGE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
SUBSCRIBER IS A PARTY OR BY WHICH IT IS BOUND AND DOES NOT REQUIRE ON THE PART
OF THE SUBSCRIBER ANY APPROVAL, AUTHORIZATION, LICENSE, OR FILING FROM OR WITH
ANY FOREIGN, FEDERAL, STATE OR MUNICIPAL BOARD OR AGENCY WHICH HAS NOT BEEN
OBTAINED.


(18)         THE SUBSCRIBER REPRESENTS AND WARRANTS THAT THE AMOUNTS PAID OR TO
BE PAID BY IT TO THE COMPANY IN RESPECT OF THIS SUBSCRIPTION AGREEMENT WERE NOT
AND ARE NOT DIRECTLY, OR TO THE SUBSCRIBER’S KNOWLEDGE INDIRECTLY, DERIVED FROM
ACTIVITIES THAT CONTRAVENE FEDERAL, STATE OR FOREIGN LAWS AND REGULATIONS,
INCLUDING ANTI-MONEY LAUNDERING AND TERRORIST FINANCING LAWS AND REGULATIONS. 
FEDERAL REGULATIONS AND EXECUTIVE ORDERS ADMINISTERED BY THE U.S. TREASURY
DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) PROHIBIT, AMONG OTHER
THINGS, THE ENGAGEMENT IN TRANSACTIONS WITH, AND THE PROVISION OF SERVICES TO,
CERTAIN FOREIGN COUNTRIES, TERRITORIES, ENTITIES, AND INDIVIDUALS.  THE LISTS OF
OFAC PROHIBITED COUNTRIES, TERRITORIES, PERSONS AND ENTITIES CAN BE FOUND ON THE
OFAC WEBSITE AT WWW.TREAS.GOV/OFAC.


(19)         THE SUBSCRIBER REPRESENTS AND WARRANTS TO, AND AGREES AND COVENANTS
WITH, THE COMPANY, AS OF THE DATE HEREOF, THAT, TO THE BEST OF ITS KNOWLEDGE,
NONE OF (I) THE SUBSCRIBER, (II) ANY PERSON CONTROLLING OR CONTROLLED BY THE
SUBSCRIBER, (III) IF THE SUBSCRIBER IS A PRIVATELY HELD ENTITY, ANY PERSON
HAVING BENEFICIAL INTEREST IN THE SUBSCRIBER, AND (IV) ANY PERSON FOR WHICH THE
SUBSCRIBER IS ACTING AS AGENT OR NOMINEE IN CONNECTION WITH THIS SUBSCRIPTION
AGREEMENT, IS A COUNTRY, TERRITORY, INDIVIDUAL OR ENTITY NAMED ON THE OFAC
LISTS, NOR IS ANY SUCH PERSON OR ENTITY PROHIBITED FROM INVESTING IN THE COMPANY
UNDER ANY OFAC ADMINISTERED SANCTIONS OR EMBARGO PROGRAMS.


(20)         THE SUBSCRIBER AGREES PROMPTLY TO NOTIFY THE COMPANY SHOULD THE
SUBSCRIBER BECOME AWARE OF ANY CHANGE IN THE INFORMATION SET FORTH IN PART (18)
OR PART (19) ABOVE.  THE SUBSCRIBER ACKNOWLEDGES AND AGREES THAT, IF REQUIRED BY
LAW, THE COMPANY MAY BE OBLIGATED TO “FREEZE THE ACCOUNT” OF THE SUBSCRIBER,
EITHER BY

8


--------------------------------------------------------------------------------



PROHIBITING ADDITIONAL INVESTMENTS FROM THE SUBSCRIBER AND/OR SEGREGATING ASSETS
OF THE SUBSCRIBER IN COMPLIANCE WITH GOVERNMENT REGULATIONS AND, IF REQUIRED BY
LAW, THE COMPANY MAY ALSO BE REQUIRED TO REPORT SUCH ACTION AND TO DISCLOSE THE
SUBSCRIBER’S IDENTITY TO OFAC.  THE SUBSCRIBER ALSO UNDERSTANDS AND AGREES THAT
THE COMPANY MAY RELEASE CONFIDENTIAL INFORMATION ABOUT THE SUBSCRIBER AND, IF
APPLICABLE, ANY UNDERLYING BENEFICIAL OWNERS OF THE SUBSCRIBER, TO LAW
ENFORCEMENT AGENCIES TO THE EXTENT NECESSARY TO ENSURE COMPLIANCE WITH ALL
APPLICABLE LAWS, RULES AND REGULATIONS.


(21)         THE COMPANY RESERVES THE RIGHT TO REQUEST SUCH INFORMATION AS IS
NECESSARY TO VERIFY THE IDENTITY OF THE SUBSCRIBER, ANY RELATED PARTY, ANY
INDIVIDUAL OR ENTITY HAVING A BENEFICIAL INTEREST IN, OR SIGNATORY OR OTHER
SIMILAR AUTHORITY OVER, THE SUBSCRIBER AND ANY TRANSFEREE OF THE NOTE, AND MAY
SEEK TO VERIFY SUCH IDENTITY AND THE SOURCE OF FUNDS FOR THE ACQUISITION OF THE
NOTE BY SUBSCRIBER.


(22)         IF THE SUBSCRIBER IS ACTING AS NOMINEE OR CUSTODIAN FOR ANOTHER
PERSON, ENTITY OR ORGANIZATION IN CONNECTION WITH THE ACQUISITION OF THE NOTE,
THE UNDERSIGNED HAS SO INDICATED ON THE “SUBSCRIBER INFORMATION” PAGE ATTACHED
HERETO.  THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS PART C REGARDING
THE SUBSCRIBER ARE TRUE AND ACCURATE WITH REGARD TO BOTH THE SUBSCRIBER AND THE
PERSON, ENTITY OR OTHER ORGANIZATION FOR WHICH THE UNDERSIGNED IS ACTING AS
NOMINEE OR CUSTODIAN.  THE PERSON, ENTITY OR ORGANIZATION FOR WHICH THE
UNDERSIGNED IS ACTING AS NOMINEE OR CUSTODIAN WILL NOT TRANSFER OR OTHERWISE
DISPOSE OF OR DISTRIBUTE ANY PART OF ITS ECONOMIC OR BENEFICIAL INTEREST IN (OR
ANY OTHER RIGHTS WITH RESPECT TO) THE NOTE WITHOUT COMPLYING WITH ALL OF THE
APPLICABLE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND APPLICABLE LAW, AS IF
SUCH PERSON, ENTITY OR ORGANIZATION WERE A HOLDER OF THE NOTE.  IF THE
UNDERSIGNED IS ACTING AS NOMINEE OR CUSTODIAN FOR ANOTHER PERSON, ENTITY OR
ORGANIZATION, THE UNDERSIGNED AGREES TO PROVIDE SUCH OTHER INFORMATION AS THE
COMPANY MAY REASONABLY REQUEST REGARDING THE UNDERSIGNED AND THE PERSON, ENTITY
OR ORGANIZATION FOR WHICH THE UNDERSIGNED IS ACTING AS NOMINEE OR CUSTODIAN IN
ORDER TO DETERMINE THE ELIGIBILITY OF THE SUBSCRIBER TO ACQUIRE THE NOTE.

Company Representations and Warranties.

By accepting the Subscriber’s subscription, the Company warrants, represents and
agrees with the Subscriber as follows:


(A)           THE COMPANY IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING AS A CORPORATION UNDER THE DELAWARE GENERAL CORPORATION LAW, WITH ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED AND TO ISSUE THE NOTE IN ACCORDANCE WITH THE TERMS OF THIS
SUBSCRIPTION AGREEMENT.  THIS SUBSCRIPTION AGREEMENT (WHEN ACCEPTED) WILL HAVE
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY.


(B)           THIS SUBSCRIPTION AGREEMENT IS A LEGALLY BINDING OBLIGATION OF THE
COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THE TERMS HEREOF,
EXCEPT TO THE EXTENT THAT (I) SUCH ENFORCEABILITY IS LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS RELATING TO OR AFFECTING
GENERALLY THE ENFORCEMENT OF CREDITORS’ RIGHTS, AND (II) THE AVAILABILITY OF THE
REMEDY OF SPECIFIC

9


--------------------------------------------------------------------------------



PERFORMANCE OR IN INJUNCTIVE OR OTHER EQUITABLE RELIEF IS SUBJECT TO THE
DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFORE MAY BE BROUGHT.


D.            ASSIGNMENT, SURVIVAL, EFFECTIVENESS AND FURTHER INFORMATION.


(1)           THIS SUBSCRIPTION AGREEMENT IS NOT ASSIGNABLE BY EITHER THE
SUBSCRIBER OR THE COMPANY WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY
IN ITS SOLE AND ABSOLUTE DISCRETION.  THIS SUBSCRIPTION AGREEMENT SHALL BE
BINDING UPON THE SUCCESSORS AND ANY PERMITTED ASSIGNS OF THE SUBSCRIBER AND,
WHEN ACCEPTED BY THE COMPANY, SHALL BE BINDING UPON THE SUCCESSORS AND ANY
PERMITTED ASSIGNS OF THE COMPANY.


(2)           ALL OF THE AGREEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES
MADE BY THE SUBSCRIBER IN THIS SUBSCRIPTION AGREEMENT SHALL SURVIVE THE
EXECUTION AND DELIVERY HEREOF.  THE SUBSCRIBER SHALL USE REASONABLE EFFORTS TO
NOTIFY THE COMPANY AND TO DO SO PROMPTLY UPON DISCOVERING THAT ANY OF THE
REPRESENTATIONS OR WARRANTIES MADE HEREIN WERE FALSE WHEN MADE OR HAS, AS A
RESULT OF CHANGES IN CIRCUMSTANCES, BECOME FALSE.  EVERY PROVISION OF THIS
SUBSCRIPTION AGREEMENT IS INTENDED TO BE SEVERABLE, AND IF ANY TERM OR PROVISION
HEREOF IS HELD TO BE ILLEGAL OR INVALID FOR ANY REASON WHATSOEVER, SUCH
ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE VALIDITY OF THE REMAINDER HEREOF.


(3)           THE AGREEMENTS OF THE SUBSCRIBER SET FORTH HEREIN SHALL BECOME
EFFECTIVE AND BINDING UPON THE SUBSCRIBER, WITHOUT RIGHT OF REVOCATION, UPON THE
COMPANY’S ACCEPTANCE OF THIS SUBSCRIPTION AGREEMENT.


E.             MISCELLANEOUS.  UNLESS OTHERWISE INDICATED, THE ADDRESS ON THE
FIRST PAGE OF THIS DOCUMENT IS THE LEGAL RESIDENCE OF THE SUBSCRIBER, AND ALL
OFFERS AND COMMUNICATIONS IN CONNECTION HEREWITH HAVE BEEN CONDUCTED AT SUCH
ADDRESS.  THE SUBSCRIBER, IF A FOREIGN ENTITY, REPRESENTS THAT IT HAS COMPLIED
WITH ALL OF THE LAWS, IF ANY, OF ITS COUNTRY OF RESIDENCE AND INCORPORATION
APPLICABLE TO THE ACQUISITION OF THE NOTE SUBSCRIBED TO HEREIN.


F.             REMEDIES.  THE SUBSCRIBER UNDERSTANDS THE MEANING AND LEGAL
CONSEQUENCES OF ITS COVENANTS, REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN,
AND HEREBY AGREES THAT THE COMPANY MAY RECOVER FROM THE SUBSCRIBER, AND THE
SUBSCRIBER SHALL HOLD THE COMPANY HARMLESS FROM, ANY AND ALL LOSS, DAMAGE OR
LIABILITY DUE TO OR ARISING OUT OF ANY BREACH OF ANY SUCH COVENANT,
REPRESENTATION OR WARRANTY.


G.            COMMUNICATION.  ANY NOTICE, DEMAND, REQUEST OR OTHER COMMUNICATION
WHICH MAY BE REQUIRED OR CONTEMPLATED HEREIN (INCLUDING DELIVERY OF THIS
SUBSCRIPTION AGREEMENT BY AND BETWEEN THE PARTIES HERETO) SHALL BE SUFFICIENTLY
GIVEN OR DELIVERED IF (I) GIVEN EITHER BY FACSIMILE TRANSMISSION (WITH
CONFIRMATION OF RECEIPT), BY REPUTABLE OVERNIGHT DELIVERY SERVICE, POSTAGE
PREPAID, OR BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID AND RETURN RECEIPT
REQUESTED, TO THE ADDRESS INDICATED HEREIN OR TO SUCH OTHER ADDRESS AS ANY PARTY
HERETO MAY SPECIFY AS PROVIDED HEREIN, OR (II) DELIVERED PERSONALLY AT SUCH
ADDRESS.


H.            APPLICABLE LAW.  THIS SUBSCRIPTION AGREEMENT AND ALL LEGAL
RELATIONS, CLAIMS OR OBLIGATIONS ARISING OUT OF THIS TRANSACTION SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS.

10


--------------------------------------------------------------------------------



I.              CONFIRMATION OF REPRESENTATIONS; ADDITIONAL INFORMATION.  UPON
REQUEST OF THE COMPANY, THE SUBSCRIBER SHALL CONFIRM THE ACCURACY OF THE
REPRESENTATIONS IN THIS SUBSCRIPTION AGREEMENT TO THE COMPANY AS OF THE CLOSING
DATE AND WILL USE REASONABLE EFFORTS TO NOTIFY THE COMPANY AND TO DO SO PROMPTLY
IF THE SUBSCRIBER BECOMES AWARE THAT SUCH REPRESENTATIONS ARE, AT ANY TIME,
INACCURATE IN ANY RESPECT.  IN ADDITION, THE SUBSCRIBER HEREBY AGREES TO RESPOND
REASONABLY TO REQUESTS TO SUPPLY ANY ADDITIONAL WRITTEN INFORMATION CONCERNING
THE REPRESENTATIONS IN THIS SUBSCRIPTION AGREEMENT THAT THE COMPANY MAY
REASONABLY REQUEST.


J.             INDEMNIFICATION.  THE SUBSCRIBER SHALL INDEMNIFY AND HOLD
HARMLESS THE COMPANY AND ITS AGENTS AND AFFILIATES (COLLECTIVELY, THE
“INDEMNIFIED PERSONS”) FROM AND AGAINST ANY LOSSES, CLAIMS, DAMAGES,
LIABILITIES, COSTS OR EXPENSES TO WHICH ANY OF THEM MAY BECOME SUBJECT ARISING
OUT OF OR BASED UPON ANY FALSE REPRESENTATION OR WARRANTY, OR ANY BREACH OF OR
FAILURE TO COMPLY WITH ANY COVENANT OR AGREEMENT, MADE BY THE SUBSCRIBER IN THIS
SUBSCRIPTION AGREEMENT OR IN ANY OTHER DOCUMENT FURNISHED TO THE COMPANY IN
CONNECTION WITH THE SUBSCRIBER’S INVESTMENT IN THE COMPANY.  THE SUBSCRIBER WILL
REIMBURSE EACH INDEMNIFIED PERSON FOR HIS, HER OR ITS REASONABLE LEGAL AND OTHER
EXPENSES (INCLUDING THE COST OF ANY INVESTIGATION AND PREPARATION) AS THEY ARE
INCURRED IN CONNECTION WITH ANY ACTION, PROCEEDING OR INVESTIGATION ARISING OUT
OF OR BASED UPON THE FOREGOING.  THE INDEMNITY AND REIMBURSEMENT OBLIGATIONS OF
THE SUBSCRIBER UNDER THIS PART K SHALL BE IN ADDITION TO ANY LIABILITY WHICH THE
SUBSCRIBER MAY OTHERWISE HAVE.


K.            GENERAL.  THIS SUBSCRIPTION AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS WITH THE SAME EFFECT AS IF THE PARTIES EXECUTING THE COUNTERPARTS
HAD ALL EXECUTED ONE COUNTERPART.  THIS SUBSCRIPTION AGREEMENT AND THE DOCUMENTS
SPECIFICALLY REFERRED TO HEREIN CONSTITUTE THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AND CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS OF THE PARTIES IN CONNECTION
THEREWITH.  NEITHER THIS SUBSCRIPTION AGREEMENT NOR ANY PROVISION HEREOF MAY BE
WAIVED, MODIFIED, DISCHARGED OR TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY AGAINST WHOM SUCH WAIVER, MODIFICATION, DISCHARGE OR
TERMINATION IS SOUGHT TO BE ENFORCED.  EACH PROVISION OF THIS SUBSCRIPTION
AGREEMENT SHALL BE CONSIDERED SEPARABLE AND IF FOR ANY REASON ANY PROVISION OR
PROVISIONS HEREOF ARE DETERMINED TO BE INVALID AND CONTRARY TO ANY EXISTING OR
FUTURE LAW, SUCH INVALIDITY SHALL NOT IMPAIR THE OPERATION OF OR AFFECT THOSE
PORTIONS OF THIS SUBSCRIPTION AGREEMENT WHICH ARE VALID.

*                              *                             
*                              *                              *

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement to
OSIRIS THERAPEUTICS, INC., Inc. this             day of                200    .

 

Name of Subscriber:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Hereunto duly authorized

 

 

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Principal Amount:

US$

                                   

 

 

[SUBSCRIBER SIGNATURE PAGE]

12


--------------------------------------------------------------------------------


ACCEPTANCE

Name of Subscriber:                                                           

Principal Amount:      US$                                           

The foregoing Subscription Agreement is hereby accepted upon the terms and
conditions set forth herein.

OSIRIS THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Dated:                , 200   

 

 

 

13


--------------------------------------------------------------------------------


SUBSCRIBER INFORMATION

Name of Subscriber:

 

                                                                               

 

 

 

Type of Entity:

 

                                                                               

 

 

 

Subscriber’s jurisdiction of organization:

 

                                                                               

 

 

(Country and, if applicable, State)

 

 

 

Subscriber’s principal place of business or principal residence:

 


(Country and, if applicable, State)

 

 

 

Mailing address for all written notices:

 

                                                                               
                                                                               
                                                                               
                                                                               

 

 

 

Telephone No.:

 

                                                                               

 

 

 

Social Security or Tax ID No.:

 

                                                                               

 

 

 

Principal Amount:

 

US$                                                                               

 

14


--------------------------------------------------------------------------------


THIS PROMISSORY NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE OFFERED,
SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF WITHIN
THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON,
OTHER THAN DISTRIBUTORS (AS DEFINED IN REGULATION S PROMULGATED UNDER THE
SECURITIES ACT), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS SUCH TRANSACTION IS
EXEMPT FROM OR NOT SUBJECT TO REGISTRATION UNDER THE SECURITIES ACT, AND HOLDER
HAS, IF REQUIRED BY THE COMPANY, DELIVERED AN OPINION OF COUNSEL TO THAT
EFFECT.  BY ACCEPTING THIS NOTE, HOLDER REPRESENTS, AMONG OTHER THINGS, THAT IT
IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a) OF THE SECURITIES ACT) AND
IS NOT A U.S. PERSON, AND IS ACQUIRING THIS NOTE OUTSIDE THE U.S. AND IN
ACCORDANCE WITH REGULATIONS, AND WILL NOT ENGAGE IN ANY HEDGING TRANSACTIONS
WITH RESPECT TO THIS NOTE OR THE COMMON STOCK OF THE COMPANY PRIOR TO THE
EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD (AS DEFINED HEREIN) EXCEPT IN
COMPLIANCE WITH THE SECURITIES ACT.

PROMISSORY NOTE

US
$                                                                                                                                                                                      ,
200     

FOR VALUE RECEIVED, Osiris Therapeutics, Inc., a Delaware corporation (the
“Company”), having an address of 7015 Albert Einstein Drive, Columbia, MD 20146,
U.S.A., hereby promises to pay to the order of
                                                       (the “Holder”), at the
offices of Holder at                                                      or
such other place as may be designated by Holder to the Company in writing, the
aggregate principal amount of                                        U.S.
Dollars ($                           ) (the “Principal”) together with accrued
and unpaid interest, upon the terms and conditions hereinafter set forth.


1.             PAYMENT TERMS.  THE COMPANY PROMISES TO PAY TO HOLDER THE FINAL
PAYMENT AMOUNT (AS HEREINAFTER DEFINED) ON                            , 200   ,
THE THIRD ANNIVERSARY OF THE DATE HEREOF (THE “MATURITY DATE”), UNLESS THIS NOTE
IS EARLIER REDEEMED BY THE COMPANY.  ALL ACCRUED AND UNPAID INTEREST SHALL BE
DUE AND PAYABLE IN ACCORDANCE WITH SECTION 2 HEREOF.  ALL PAYMENTS HEREUNDER
SHALL BE MADE IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA. PAYMENT SHALL BE
CREDITED FIRST TO THE ACCRUED AND UNPAID INTEREST THEN DUE AND PAYABLE AND THE
REMAINDER TO PRINCIPAL.  “FINAL PAYMENT AMOUNT” MEANS AN AMOUNT EQUAL TO THE SUM
OF THE TOTAL UNPAID PRINCIPAL PLUS ANY ACCRUED AND UNPAID INTEREST.


2.             INTEREST.  INTEREST ON THE OUTSTANDING PORTION OF PRINCIPAL OF
THIS NOTE SHALL ACCRUE AT THE FLOATING AND FLUCTUATING PER ANNUM RATE OF
INTEREST EQUAL AT ALL TIMES TO THE SUM OF THE LIBOR INDEX PLUS FOUR PERCENT
(4.0%).  FOR PURPOSES HEREOF, LIBOR INDEX SHALL MEAN THE ONE MONTH LIBOR
ESTABLISHED BY THE BRITISH BANKERS ASSOCIATION AS OF 11:00 A.M. (LONDON TIME) ON
THE FIRST BUSINESS DAY OF EACH MONTH AS PUBLISHED BY AN ON-LINE INFORMATION
SERVICE SUCH AS BLOOMBERG FINANCIAL MARKETS SECURITIES NEWS, OR A SIMILAR
SERVICE.  ALL COMPUTATIONS OF INTEREST SHALL BE MADE ON THE BASIS OF A 360-DAY
YEAR FOR ACTUAL DAYS ELAPSED.  ALL ACCRUED AND UNPAID INTEREST SHALL BE DUE AND
PAYABLE SEMI-ANNUALLY, COMMENCING ON THE SIX-MONTH ANNIVERSITY OF THE DATE
HEREOF AND CONTINUING SEMI-ANNUALLY THEREAFTER (EACH, A “PAYMENT DATE”), UNTIL
AND INCLUDING THE MATURITY DATE.  IF A PAYMENT DATE OR THE MATURITY

15


--------------------------------------------------------------------------------



DATE IS ON A DAY THAT IS NOT A BUSINESS DAY, PAYMENT OF ANY AMOUNTS DUE AND
PAYABLE ON SUCH DATE SHALL BE EFFECTED ON THE IMMEDIATELY FOLLOWING BUSINESS
DAY.


3.             REDEMPTION/PREPAYMENT OF THIS NOTE.  THIS NOTE MAY BE REDEEMED OR
PREPAID BY THE COMPANY IN WHOLE OR IN PART FROM TIME TO TIME AND AT ANY TIME BY
PAYMENT TO HOLDER IN IMMEDIATELY AVAILABLE FUNDS OF THE SUM OF THE TOTAL OR ANY
PORTION OF THE UNPAID PRINCIPAL PLUS ANY ACCRUED BUT UNPAID INTEREST WITHOUT
PENALTY OF ANY KIND.


4.             SUBORDINATION.  THE INDEBTEDNESS EVIDENCED HEREBY RANKS SENIOR IN
RIGHT OF PAYMENT TO ALL CLASSES AND SERIES OF THE COMPANY’S CAPITAL STOCK.  BY
ACCEPTING THIS NOTE, THE HOLDER DOES EXPRESSLY CONSENT TO THE AFORESAID RANKING
IN RIGHT OF PAYMENT AND AGREES TO PERFORM, FROM TIME TO TIME, SUCH ACTS, AND TO
EXECUTE, ACKNOWLEDGE AND/OR DELIVER SUCH OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS, AS MAY FROM TIME TO TIME BE REQUESTED BY THE COMPANY, OR AS MAY FROM
TIME TO TIME OTHERWISE BE REASONABLY REQUESTED, NECESSARY OR REQUIRED, TO SO
CONFIRM OR PROVIDE.


5.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
REPRESENTS AND WARRANTS TO HOLDER AS FOLLOWS:


(A)                                  THE EXECUTION AND DELIVERY BY THE COMPANY
OF THIS NOTE (I) ARE WITHIN THE COMPANY’S CORPORATE POWER AND AUTHORITY, AND
(II) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.


(B)                                 THIS NOTE IS A LEGALLY BINDING OBLIGATION OF
THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THE TERMS
HEREOF, EXCEPT TO THE EXTENT THAT (I) SUCH ENFORCEABILITY IS LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS RELATING TO OR
AFFECTING GENERALLY THE ENFORCEMENT OF CREDITORS’ RIGHTS, AND (II) THE
AVAILABILITY OF THE REMEDY OF SPECIFIC PERFORMANCE OR INJUNCTIVE OR OTHER
EQUITABLE RELIEF IS SUBJECT TO THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDING THEREFORE MAY BE BROUGHT.


6.             USE OF PROCEEDS.  THE PROCEEDS RECEIVED BY THE COMPANY FROM THE
SALE OF THIS NOTE SHALL BE USED BY THE COMPANY FOR WORKING CAPITAL, REDEMPTION
OR REPAYMENT OF DEBT AND/OR OTHER GENERAL CORPORATE PURPOSES.


7.             NO WAIVER IN CERTAIN CIRCUMSTANCES.  NO COURSE OF DEALING OF
HOLDER NOR ANY FAILURE OR DELAY BY HOLDER TO EXERCISE ANY RIGHT, POWER OR
PRIVILEGE UNDER THIS NOTE SHALL OPERATE AS A WAIVER HEREUNDER AND ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR PRIVILEGE SHALL NOT PRECLUDE ANY
LATER EXERCISE THEREOF OR ANY EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE
HEREUNDER.


8.             CERTAIN WAIVERS BY THE COMPANY.  EXCEPT AS EXPRESSLY PROVIDED
OTHERWISE IN THIS NOTE, THE COMPANY AND EVERY ENDORSER OR GUARANTOR, IF ANY, OF
THIS NOTE WAIVE PRESENTMENT, DEMAND, NOTICE, PROTEST AND ALL OTHER DEMANDS AND
NOTICES IN CONNECTION WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE, DEFAULT OR
ENFORCEMENT OF THIS NOTE, AND ASSENT TO ANY EXTENSION OR POSTPONEMENT OF THE
TIME OF PAYMENT OR ANY OTHER INDULGENCE, TO ANY SUBSTITUTION, EXCHANGE OR
RELEASE OF COLLATERAL AVAILABLE TO HOLDER, IF ANY, AND TO THE ADDITION OR
RELEASE OF ANY OTHER PARTY OR PERSON PRIMARILY OR SECONDARILY LIABLE.


9.             NO UNLAWFUL INTEREST.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, PAYMENT OF ANY INTEREST OR OTHER AMOUNT HEREUNDER SHALL NOT BE
REQUIRED IF SUCH PAYMENT WOULD BE

16


--------------------------------------------------------------------------------



UNLAWFUL.  IN ANY SUCH EVENT, THIS NOTE SHALL AUTOMATICALLY BE DEEMED AMENDED SO
THAT INTEREST CHARGES AND ALL OTHER PAYMENTS REQUIRED HEREUNDER, INDIVIDUALLY
AND IN THE AGGREGATE, SHALL BE EQUAL TO BUT NOT GREATER THAN THE MAXIMUM
PERMITTED BY LAW.  AS A CONDITION TO ITS OBLIGATION TO MAKE ANY PAYMENT OF
INTEREST HEREUNDER WITHOUT WITHHOLDING AS MAY OTHERWISE BE REQUIRED UNDER
APPLICABLE U.S. TAX LAWS, THE COMPANY MAY REQUIRE THAT THE HOLDER SUBMIT TO THE
COMPANY A PROPERLY COMPLETED IRS FORM W-8 OR SIMILAR OR SUCESSOR FORM
SUFFICIENTLY DEMONSTRATING TO THE REASONABLE SATISFACTION OF THE COMPANY THAT NO
SUCH WITHHOLDING IS REQUIRED.


10.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF HOLDER.  BY ACCEPTING
THIS NOTE, HOLDER REPRESENTS AND WARRANTS TO THE COMPANY, AND AGREES, AS
FOLLOWS:


(A)                                  THE PRINCIPAL ADDRESS OF HOLDER IS OUTSIDE
OF THE UNITED STATES, AND HOLDER IS NOT A U.S. PERSON AS SUCH TERM IS DEFINED
AND USED IN REGULATION S.


(B)                                 AT THE TIME THE “BUY” ORDER WAS ORIGINATED
IN RESPECT OF HOLDER’S ACQUISITION OF THIS NOTE, HOLDER WAS OUTSIDE OF THE U.S.,
AND HOLDER IS OUTSIDE THE U.S. AS OF THE DATE OF THE EXECUTION AND DELIVERY OF
THIS NOTE BY HOLDER.  NO OFFER TO ACQUIRE THIS NOTE WAS MADE TO HOLDER OR ITS
REPRESENTATIVES INSIDE THE UNITED STATES.


(C)                                  HOLDER IS AN ACCREDITED “INVESTOR” WITHIN
THE MEANING OF RULE 501(A) UNDER THE SECURITIES ACT.


(D)                                 HOLDER IS ACQUIRING THIS NOTE FOR
HIS/HER/ITS OWN ACCOUNT, NOT ON BEHALF OR FOR THE ACCOUNT OF ANY U.S. PERSON,
AND THE PURCHASE OF THIS NOTE HAS NOT BEEN PRE-ARRANGED WITH A PURCHASER IN THE
U.S.


(E)                                  THE HOLDER WILL MAKE ALL RESALES OF THIS
NOTE ONLY OUTSIDE OF THE UNITED STATES IN COMPLIANCE WITH REGULATION S, OR
PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.  SPECIFICALLY,
HOLDER WILL NOT RESELL THIS NOTE TO ANY U.S. PERSON OR WITHIN THE UNITED STATES
PRIOR TO THE EXPIRATION OF ONE YEAR (THE “DISTRIBUTION COMPLIANCE PERIOD”) AFTER
THE CLOSING OF THE OFFERING TO WHICH THIS NOTE RELATES, EXCEPT PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT.


(F)                                    HOLDER WILL NOT ENGAGE IN ANY HEDGING
TRANSACTIONS WITH RESPECT TO THIS NOTE OR THE COMMON STOCK OF THE COMPANY AT ANY
TIME PRIOR TO THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD, EXCEPT IN
COMPLIANCE WITH THE SECURITIES ACT.


(G)                                 THE COMPANY IS AND WILL BE RELYING ON THE
TRUTH AND ACCURACY OF HOLDER’S REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGEMENTS AND UNDERSTANDINGS AS SET FORTH HEREIN, IN ORDER TO DETERMINE
THE APPLICABILITY OF SUCH EXEMPTIONS AND THE SUITABILITY OF HOLDER AND
HIS/HER/ITS ACQUISITION OF THE NOTE.


(H)                                 HOLDER HAS BEEN FURNISHED WITH, OR HAS
ACQUIRED, COPIES OF ALL OF THE DOCUMENTS FILED BY THE COMPANY WITH THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION DURING THE TWELVE MONTHS PRIOR TO THE
DATE HEREOF, AS WELL AS ALL OTHER DOCUMENTS MADE AVAILABLE BY THE COMPANY FOR
PUBLIC

17


--------------------------------------------------------------------------------



DISSEMINATION DURING THE SAME PERIOD, INCLUDING, BUT NOT LIMITED TO, PRESS
RELEASES, AND HOLDER HAS BEEN PROVIDED ALL NECESSARY AND APPROPRIATE INFORMATION
ABOUT THE COMPANY TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO THE
ACQUISITION OF THIS NOTE.


(I)                                     HOLDER HAS SUFFICIENT KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AND IS CAPABLE OF EVALUATING THE
RISKS AND MERITS OF HOLDER’S INVESTMENT IN THE COMPANY; HOLDER HAS BEEN PROVIDED
THE OPPORTUNITY TO MAKE ALL NECESSARY AND APPROPRIATE INQUIRIES OF THE COMPANY
REGARDING COMPANY’S BUSINESS AND ASSOCIATED RISKS, AND COMPANY HAS COMPLIED WITH
ALL SUCH REQUESTS; AND HOLDER IS ABLE FINANCIALLY TO BEAR THE RISK OF LOSING
HOLDER’S FULL INVESTMENT IN THIS NOTE.


(J)                                     THE NOTE IS BEING ACQUIRED IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING WITHIN THE UNITED STATES WITHIN THE
MEANING OF THE SECURITIES ACT, AND HOLDER UNDERSTANDS THAT THIS NOTE HAS NOT
BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OR REGISTERED OR
QUALIFIED UNDER ANY THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND
CANNOT BE RESOLD OR OTHERWISE TRANSFERRED UNLESS IT IS REGISTERED UNDER THE
SECURITIES ACT, AND REGISTERED OR QUALIFIED UNDER ANY OTHER APPLICABLE
SECURITIES LAWS, OR AN EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION IS
AVAILABLE.  PRIOR TO ANY PROPOSED TRANSFER OF THIS NOTE, HOLDER SHALL, AMONG
OTHER THINGS, GIVE WRITTEN NOTICE TO THE COMPANY OF HOLDER’S INTENTION TO EFFECT
SUCH TRANSFER, IDENTIFYING THE TRANSFEREE AND DESCRIBING THE MANNER OF THE
PROPOSED TRANSFER AND, IF REQUESTED BY THE COMPANY, ACCOMPANIED BY (I)
INVESTMENT REPRESENTATIONS BY THE TRANSFEREE SIMILAR TO THOSE MADE BY HOLDER IN
THIS SECTION 10 AND (II) AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY TO
THE EFFECT THAT THE PROPOSED TRANSFER MAY BE EFFECTED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT AND WITHOUT REGISTRATION OR QUALIFICATION UNDER APPLICABLE
STATE OR OTHER SECURITIES LAWS.


(K)                                  HOLDER UNDERSTANDS THAT NO U.S. FEDERAL OR
STATE GOVERNMENT OR AGENCY HAS PASSED ON OR MADE ANY RECOMMENDATION OR
ENDORSEMENT OF OFFERING FOR SALE OR THE SALE OF THIS NOTE.


(L)                                     HOLDER ACKNOWLEDGES THAT THERE IS NO
RESTRICTION IMPOSED HEREBY UPON THE COMPANY IN RESPECT OF THE INCURRING BY THE
COMPANY OF ADDITIONAL DEBT OR THE ISSUANCE BY THE COMPANY OF ADDITIONAL DEBT OR
EQUITY SECURITIES, OR OTHERWISE.


11.           OBLIGATIONS UNSECURED.  THE COMPANY’S OBLIGATIONS UNDER THIS NOTE
ARE UNSECURED.


12.           DEFAULT.  IN THE EVENT COMPANY FAILS TO PERFORM ANY OF ITS
REPAYMENT OBLIGATIONS UNDER THIS NOTE, AND SUCH DEFAULT IS CONTINUING FOR A
PERIOD OF TEN (10) BUSINESS DAYS AFTER WRITTEN NOTICE FROM HOLDER TO THE
COMPANY, HOLDER MAY ACCELERATE REPAYMENT OF THE PRINCIPAL PLUS ANY ACCRUED AND
UNPAID INTEREST AND EXERCISE, WITHOUT FURTHER NOTICE, ALL RIGHTS AND REMEDIES
UNDER THIS NOTE OR ENFORCE ANY RIGHTS OTHERWISE AVAILABLE.

18


--------------------------------------------------------------------------------



13.           MISCELLANEOUS.  NO MODIFICATION, RESCISSION, WAIVER, FORBEARANCE,
RELEASE OR AMENDMENT OF ANY PROVISION OF THIS NOTE SHALL BE MADE, EXCEPT BY A
WRITTEN AGREEMENT DULY EXECUTED BY EACH OF THE COMPANY AND HOLDER.  THIS NOTE
MAY NOT BE CONVEYED, ASSIGNED OR TRANSFERRED BY HOLDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY.  ANY PERMITTED SUBSEQUENT HOLDER OF THIS NOTE SHALL BE
DEEMED, BY ACCEPTING THIS NOTE, TO HAVE MADE AND REAFFIRMED TO THE COMPANY EACH
AND EVERY OF THE ACKNOWLEDEMENTS, CONSENTS, AGREEMENTS, REPRESENTATIONS,
WARRANTIES AND COVENANTS OF THE ORIGINAL HOLDER HEREOF.  ALL NOTICES HEREUNDER
SHALL BE IN WRITING AND BE DEEMED GIVEN IF PERSONALLY DELIVERED, SENT BY
OVERNIGHT COURIER (PROVIDED PROOF OF DELIVERY IS RECEIVED) OR SENT BY TELECOPY
(PROVIDED A CONFIRMATION OF TRANSMISSION IS RECEIVED) AT THE ADDRESSES OF THE
RESPECTIVE PARTIES SET FORTH IN THE INITIAL PARAGRAPH OF THIS NOTE OR SUCH OTHER
ADDRESS AS EITHER PARTY SHALL NOTIFY THE OTHER OF FROM TIME TO TIME.  THE
COMPANY HEREBY SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF MARYLAND,
CONSENTS TO THE JURISDICTION OF ANY COMPETENT STATE OR FEDERAL DISTRICT COURT
SITTING IN THE COUNTY OF HOWARD COUNTY, MARYLAND, AND WAIVES ANY AND ALL RIGHTS
TO RAISE LACK OF PERSONAL JURISDICTION AS A DEFENSE IN ANY ACTION, SUIT OR
PROCEEDING IN CONNECTION WITH THIS NOTE OR ANY RELATED MATTER.  THIS NOTE SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF MARYLAND, WITHOUT REFERENCE TO CONFLICTS OF LAW PROVISIONS OF SUCH
STATE.

IN WITNESS WHEREOF, the undersigned have caused this Note to be executed and
delivered by a duly authorized officer as of the date first above written.

 

Osiris Therapeutics, Inc.:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

ACCEPTED as of the date first above written:

Holder:

By:

 

 

Name:

Title:

 

19


--------------------------------------------------------------------------------


EXHIBIT C

FCF REPRESENTATIONS, COVENANTS AND AGREEMENTS

1.             Neither FCF nor any of its affiliates, nor any person acting on
its behalf, have engaged or will engage in any “directed selling efforts” (as
such term is defined in Regulation S) in the United States with respect to the
offering of the Common Stock or Notes, and they have complied with and will
comply with the offering restriction requirements of Regulation S in connection
with the Offering.

2.             FCF acknowledges that neither the shares of Common Stock nor the
Notes have been, and may not be, registered under the Act, and that, prior to
the expiration of one year after each Closing Date (the “Distribution Compliance
Period”), may not be offered or sold within the United States, or for the
account or benefit of any U.S. Person (as defined in Regulation S), except in
accordance with the provisions of Rule 903 or 904 of Regulation S under the Act,
or pursuant to an exemption from the registration requirements of the Act, or
unless registered pursuant to the Act.

3.             At or prior to the confirmation of sale of any of the shares of
Common Stock or Notes, FCF will have sent to each distributor, dealer or other
person receiving any sort of selling concession, fee or other remuneration in
connection with the purchase or placement (if any), and to each Purchaser, a
confirmation or notice to substantially the effect as that which is set forth as
the legend on the cover page of the form of the corresponding Subscription
Agreement.

4.             FCF will not engage in hedging transactions with respect to
offers and sales of the shares of Common Stock purchased hereunder or with
respect to any shares of Common Stock of Osiris, generally, during the
Distribution Compliance Period, and any and all offering materials and documents
used by FCF in connection herewith shall disclose, in a legend or legends
prominently placed, that neither the shares of Common Stock nor the Notes are
registered under the Act, and cannot be sold in the United States or to any U.S.
Person during the Distribution Compliance Period, unless they are registered or
unless an exemption from registration is available in respect of such sale.

5.             To the best of the knowledge of FCF, any and all Purchasers will
be individuals or entities resident of, and if an entity, organized under the
laws of, a jurisdiction other than the United States, and which or whom are in
each case “accredited investors” as defined in Rule 501(a) of the Act, or
qualified institutional investors within the meaning of Rule 144A of the Act.

6.             FCF will undertake and consummate the offering and placement of
the Common Stock and Notes in compliance with the applicable securities and
other laws, rules and regulations of the jurisdiction in which such offers and
sales occur, including without limitation, those of the country of Switzerland.

1


--------------------------------------------------------------------------------


[g262831kg13i001.jpg]

EXHIBIT D

OSIRIS REPRESENTATIONS, COVENANTS AND AGREEMENTS

1.             Assuming the accuracy of FCF’s statements as included in Exhibit
C above, neither Osiris nor any of its affiliates, nor any person acting on its
behalf, has engaged or will engage in any “directed selling efforts” (as such
term is defined in Regulation S) with respect hereto, and Osiris has complied
and will comply with the offering restrictions requirements of Regulation S in
connection with the Offering.

2.             Osiris will not consent to or otherwise permit or allow, and will
refuse, any transfer of the shares or Notes not made in compliance with
Regulation S, pursuant to registration under the Act, or pursuant to an
available exemption from such registration.

1


--------------------------------------------------------------------------------